

















PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP,
together with certain affiliates as more particularly set forth herein
AND
HARRISON STREET REAL ESTATE, LLC, A DELAWARE LIMITED LIABILITY COMPANY
DATED
NOVEMBER 30, 2017


EAST\148676904.7

--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
 
Article 1. Definitions
 
 
 
1.1
Affiliate
 
5
 
1.2
Agreement
 
5
 
1.3
Broker
 
6
 
1.4
Closing
 
6
 
1.5
Closing Date
 
6
 
1.6
Commitments
 
6
 
1.7
Contingency Date
 
6
 
1.8
Contracts
 
6
 
1.9
Due Diligence Period
 
6
 
1.10
Earnest Money
 
6
 
1.11
Ground Leased Sites
 
6
 
1.12
Ground Leases
 
7
 
1.13
Hazardous Materials
 
7
 
1.14
Hazardous Materials Laws
 
7
 
1.15
Improvements
 
7
 
1.16
Intangible Personal Property
 
7
 
1.17
Land
 
7
 
1.18
Leases
 
7
 
1.19
Licenses and Permits
 
8
 
1.20
Major Tenant
 
8
 
1.21
Non-Disclosure Agreement
 
8
 
1.22
Owned Sites
 
8
 
1.23
Permitted Exceptions
 
8
 
1.24
Personal Property
 
8
 
1.25
Properties
 
8
 
1.26
Purchase Price
 
8
 
1.27
Real Property
 
8
 
1.28
Retained Liabilities
 
8
 
1.29
Surveys
 
8
 
1.30
Tangible Personal Property
 
8
 
1.31
Title Company
 
8
 
1.32
Title Evidence
 
9
Article 2. Purchase and Sale
 
9
Article 3. Purchase Price
 
9
 
3.1
Amount
 
9
 
3.2
Manner of Payment
 
9
Article 4. Closing
 
9
 
4.1
Closing Date
 
9






--------------------------------------------------------------------------------





 
4.2
Seller's Closing Documents
 
9
 
4.3
Notice to Tenants
 
11
 
4.4
Purchaser's Closing Documents
 
11
 
4.5
Purchaser's Closing Deliveries
 
11
 
4.6
Closing Escrow
 
11
 
4.7
Closing Adjustments
 
11
 
4.8
Possession
 
14
Article 5 Title Examination
 
14
 
5.1
Title Evidence
 
14
 
5.2
Purchaser's Objections and Requirements
 
14
 
5.3
Correction of Title
 
15
Article 6. Conditions Precedent
 
15
 
6.1
Conditions in Favor of Purchaser
 
16
 
6.2
Conditions inf Favor of Seller
 
17
Article 7. Representations and Warranties
 
17
 
7.1
Seller's Representations and Warranties
 
18
 
7.2
Purchaser's Representations and Warranties
 
20
Article 8. Inspection; Due Diligence Period; Condition of Property at Closing
 
21
 
8.1
Inspections; Right of Entry
 
21
 
8.2
Due Diligence
 
22
 
8.3
Conditions of Properties at Closing
 
22
 
8.4
Estoppel Certificates
 
23
 
8.5
Tenant Communications
 
25
 
8.6
Purchaser's Reliance on its Investigations; "As Is" Sale
 
25
Article 9. Operation Pending Closing
 
27
 
9.1
Existing Operations
 
27
 
9.2
New Contracts and Leases
 
27
 
9.3
Termination of Service Contracts
 
28
Article 10. Damage or Destruction
 
28
Article 11. Condemnation
 
29
Article 12. Brokers
 
29
Article 13. Default
 
29
 
13.1
Default by Purchaser
 
29
 
13.2
Default by Seller
 
30
Article 14. Termination
 
30
Article 15. Assignability
 
30
Article 16. Confidentiality
 
30
 
16.1
General
 
31
 
16.2
Permitted Disclosures
 
31
 
16.3
Representatives
 
31
 
16.4
Public Disclosures
 
32
 
16.5
Survival
 
32
Article 17. Notices
 
32








--------------------------------------------------------------------------------





Article 18. Deferred Exchange
 
34
Article 19. Miscellaneous
 
34
 
19.1
Entire Agreement; Modification
 
34
 
19.2
Survival; No Merger
 
34
 
19.3
Governing Law
 
34
 
19.4
Severability
 
34
 
19.5
Time of Essence
 
34
 
19.6
Construction
 
34
 
19.7
Captions, Gender, Number and Language of Inclusion
 
34
 
19.8
Binding Effect
 
35
 
19.9
Counterparts
 
35
 
19.10
Limitation of Liability
 
35



Exhibits
Exhibit A:    Schedule of Properties and Allocated Values
Exhibit B:    Legal Descriptions of Land
Exhibit C:    Reserved
Exhibit D:    Primary Tenant Estoppel Certificates
Exhibit E:    Forms of Deeds
Exhibit F:    Form of Assignment of Ground Lease
Exhibit G:    Form of Quitclaim Bill of Sale
Exhibit H:
Form of Assignment and Assumption of Leases, Warranties and Contracts

Exhibit I:
Form of Tenant Notice

Exhibit J:
Form of Tenant Estoppel Certificate

Exhibit K:    Form of Ground Lease Estoppel Certificate
Exhibit L-1    Requested CC&R Estoppels
Exhibit L-2    Material Campus Declaration Estoppels
Exhibit M    Form of CC&R Estoppel
Exhibit N    Due Diligence Materials


Schedules
Schedule 7.1.2        Ground Leases
Schedule 7.1.3        Leases
Schedule 7.1.4        Contracts
Schedule 7.1.5        ROFOs, ROFRs, Purchase Options
Schedule 9.3        Pending Capital Improvement Projects









--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (“Agreement”) is made as of the 30th day of
November, 2017 (“Effective Date”), by and between IRET Properties, a North
Dakota limited partnership (“IRET Properties”), SMB Operating Company, LLC, a
Delaware limited liability company (“SMB”), Missoula 3050 CBR, LLC, a North
Dakota limited liability company (“IRET Missoula”), IRET - Billings 2300 CBR,
LLC, a North Dakota limited liability company (“IRET Billings”), Minnesota
Medical Investors, LLC, a Delaware limited liability company (“MN Medical”, and
together with IRET Properties, SMB, IRET Missoula and IRET Billings,
collectively, “Seller”), and Harrison Street Real Estate, LLC, a Delaware
limited liability company (“Purchaser”).
Purchaser desires to purchase a portfolio of medical office building properties
(collectively, the “Properties” or each a “Property”) both owned and ground
leased by Seller (the applicable individual Seller for each Property being as
listed on Exhibit A hereto), and Seller desires to sell all such owned
Properties and assign Seller’s rights as lessee under all such ground leased
Properties to Purchaser pursuant to the terms and conditions set forth in this
Agreement.
Accordingly, Seller and Purchaser agree as follows:

Article 1.Definitions.
The following terms shall have the meanings set forth below:

1.1    Affiliate. With respect to any person or entity, any person or entity
directly or indirectly controlling, controlled by, or under common control with
such person or entity. Control for such purposes shall mean either the ownership
of 50% or more of the direct or indirect beneficial interests in the subject
entity or the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract, or otherwise.

    
1.2    Agreement. This Agreement, including the following exhibits attached
hereto and hereby made a part hereof:
Exhibit A:    Schedule of Properties and Allocated Values
Exhibit B:    Legal Descriptions of Land
Exhibit C:    Reserved
Exhibit D:    Primary Tenant Estoppel Certificates
Exhibit E:    Forms of Deed
Exhibit F:    Form of Assignment of Ground Lease


5

--------------------------------------------------------------------------------





Exhibit G:    Form of Quitclaim Bill of Sale
Exhibit H:
Form of Assignment and Assumption of Leases, Warranties and Contracts

Exhibit I:
Form of Tenant Notice

Exhibit J:
Form of Tenant Estoppel Certificate

Exhibit K:
Form of Ground Lease Estoppel Certificate

Exhibit L-1
Requested CC&R Estoppels

Exhibit L-2
Material Campus Declaration Estoppels

Exhibit M
Form of CC&R Estoppel

Exhibit N
Due Diligence Materials


1.3    Broker. BMO Capital Markets and CBRE, Inc.

1.4    Closing. Concurrently, the transfer of title to the Owned Properties, and
the assignment of leasehold title to the Ground Leased Properties, to Purchaser,
the payment to Seller of the Purchase Price, and the performance by each party
of the other obligations on its part then to be performed, all in accordance
with Article 4 herein.

1.5    Closing Date. The date on which the Closing shall occur as provided in
Section 4.1, subject to Section 5.3 and any other provision of this Agreement
which provides for postponement of the Closing Date.

1.6    Commitments. The owner’s and leasehold title insurance commitments with
respect to the Real Property delivered to Purchaser prior to the Effective Date
and described in Section 5.1.1.

1.7    Contingency Date. December 22, 2017.

1.8    Contracts. Collectively, all service contracts, operating contracts and
equipment leases, if any, in effect with respect to the Properties.



1.9    Due Diligence Period. The period between the Effective Date and the
Contingency Date.

1.10    Earnest Money. The earnest money deposit, together with any interest
earned thereon, paid by Purchaser and held by Title Company as described
Section 3.2.1.

1.11    Ground Leased Sites. The Real Property for which Seller is ground lessee
pursuant to applicable ground leases, as identified on attached Exhibit A.







--------------------------------------------------------------------------------






1.12    Ground Leases. The ground leases in effect with respect to the Ground
Lease Sites, including all amendments, modifications and supplements thereto.



1.13    Hazardous Materials. Any chemical, substance, waste, material, gas,
microorganism or emission which is deemed hazardous, toxic, a pollutant or a
contaminant under any Hazardous Materials Law (as hereinafter defined), or which
has been shown to have significant adverse effects on human health or the
environment. "Hazardous Materials" shall include, without limitation, petroleum
and petroleum products, asbestos, chlorofluorocarbons, radon gas,
polychlorinated biphenyls and stachybotrys.

1.14    Hazardous Materials Laws. All statutes, ordinances, bylaws, rules and
regulations, executive orders and other administrative orders, judgments,
decrees, injunctions or other judicial orders of or by any governmental
authority, now or hereafter in effect, relating to pollution or protection of
human health or the environment, including, without limitation, any of the
foregoing relating to emissions, discharges, releases or threatened releases,
manufacturing, processing, distribution, use, treatment, storage, disposal,
transport or handling of materials or substances that may be harmful to human
health, safety or the environment, including, without limitation, CERCLA
(Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. §§9601 et seq., as amended by SARA (Superfund Amendment and
Reauthorization Act of 1986) and as may be further amended from time to time),
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq.

1.15    Improvements. With respect to each parcel of Real Property, all
buildings, structures, fixtures and other improvements located on the Land.

1.16    Intangible Personal Property. All of Seller’s right, title and interest,
if any, in and to all of the following items, to the extent assignable and
without representation or warranty from Seller except as expressly set forth
herein: (A) all Licenses and Permits; (B) trade name of any of the Properties
(if any) in connection with the Properties; (C) if still in effect, any
warranties or guaranties received by Seller from any contractor, manufacturer or
other person in connection with the construction and operation of the
Properties; (D) all architectural drawings, plans, construction drawings, CAD
files or other plans and drawings of the Improvements; and (E) all books,
records, tenant files, vendor files and operating manuals pertaining to the
Properties; but, Intangible Personal Property shall specifically exclude any and
all trademarks, service marks and trade names (except as set forth in clause (B)
above) of Seller and Seller’s Affiliates, and with reservation by Seller to use
such names in connection with other property owned by Seller.



1.17    Land. The real property for each of the Properties, including both the
Owned Sites and the Ground Leased Sites, as identified and legally described on
attached Exhibit B.

1.18    Leases. The various tenant building leases, subleases, space licenses or
other occupancy agreements in effect with respect to each of the Properties.
 







--------------------------------------------------------------------------------






1.19    Licenses and Permits. All licenses and permits relating to the
construction, development, occupancy and operation of the Properties

1.20    Major Tenant. A tenant that, together with its Affiliates, leases 5,000
square feet or more of gross leasable area pursuant to one or more Leases at any
individual Property.



1.21    Non-Disclosure Agreement. That certain Non-Disclosure Agreement by and
between Investors Real Estate Trust and Purchaser, dated August 23, 2017.

1.22    Owned Sites. The Real Property owned by Seller in fee simple, as
identified on attached Exhibit A.

1.23    Permitted Exceptions. With respect to each Property, the matters
affecting title to the Real Property that are determined to be Permitted
Exceptions pursuant to Section 5.2.

1.24    Personal Property. Collectively, the Tangible Personal Property and the
Intangible Personal Property.

1.25    Properties. The Real Property, the Personal Property, the Leases and the
Contracts to be assumed by Purchaser in accordance with the terms hereof,
collectively for each Property (including both the Owned Sites and the Ground
Leased Sites), together with all right, title and interest of Seller in and to
appurtenances of the Real Property, including easements or rights-of-way
relating thereto, as identified and valued on attached Exhibit A.

1.26    Purchase Price. The purchase price for the Properties, as described in
Article 3.

1.27    Real Property. Collectively, the Land and the Improvements for both the
Owned Sites and the Ground Leased Sites.

1.28    Retained Liabilities. All liabilities with respect to the ownership and
operation of the Properties arising out of matters occurring prior to the
Closing Date, including, without limitation, the payment of state, local, or
federal taxes and assessments except to the extent of any credit received by
Purchaser at Closing with respect thereto, third-party claims or litigation
related to the Properties and arising out of or pertaining to matters occurring
prior to the Closing Date and liabilities pertaining to any employees of Seller
or the Properties for the period prior to Closing.

1.29    Surveys. The existing, and, if applicable, updated surveys of the Real
Property as described in Section 5.1.2.

1.30    Tangible Personal Property. The items of personal property for each of
the Properties, including without limitation all fixtures, furniture, equipment,
and other tangible personal property, if any, owned by Seller and presently
located on the Land, but excluding any items of personal property owned by
tenants, any managing agent, or unaffiliated third parties.



1.31    Title Company. First American Title Insurance Company.







--------------------------------------------------------------------------------






1.32    Title Evidence. The title evidence with respect to each of the
Properties as described, in Section 5.1 herein.

Article 2.    Purchase and Sale.
Seller hereby agrees to sell, and Purchaser hereby agrees to purchase, upon and
subject to the terms and conditions hereinafter set forth, the Properties.

Article 3.    Purchase Price.

3.1    Amount. Purchaser shall pay to Seller as and for the Purchase Price for
the Properties the sum of Four Hundred Seventeen Million Five Hundred Thousand
and No/100s Dollars ($417,500,000.00).

3.2    Manner of Payment. The Purchase Price shall be payable as follows:
3.2.1    Four Million Five Hundred Thousand and No/100s Dollars ($4,500,000.00)
as Earnest Money to be deposited with the Title Company within five (5) days of
the Effective Date, the receipt of which is hereby acknowledged, and which shall
be held and disbursed pursuant to the terms of this Agreement. The Title Company
shall invest the Earnest Money in government insured, interest‑bearing accounts
satisfactory to Purchaser and Seller, shall not commingle the Earnest Money with
any funds of the Title Company or others. The Title Company shall promptly
provide Purchaser and Seller with confirmation of the investments made. If the
Closing under this Agreement occurs, the Title Company shall apply the Earnest
Money to the Purchase Price at Closing and deliver it to Seller. Otherwise, the
Earnest Money promptly shall be delivered to Seller or Purchaser in accordance
with the provisions of this Agreement
3.2.2    The balance of the Purchase Price in cash or by wire transfer of
immediately available funds on the Closing Date.

Article 4.    Closing.

4.1    Closing Date. The Closing shall occur on the earlier of (a) December 28,
2017, or (b) five (5) business days after the date when Purchaser shall notify
Seller that all of the contingencies in Section 6.1 have been waived by
Purchaser or satisfied, as such date may be adjourned in accordance with the
express terms hereof. The Closing shall occur on the Closing Date at the offices
of Title Company or at such other place, date and time as Seller and Purchaser
may agree.

4.2    Seller’s Closing Documents. At or before Closing, Seller shall execute,
acknowledge (where appropriate), and deliver to Purchaser the following, each
dated as of the Closing Date.
4.2.1    The limited warranty deeds (collectively, “Deeds”), for each of the
Owned Sites, utilizing the form are attached hereto as Exhibit E, conveying to
Purchaser fee simple title to the Owned Sites, subject only to Permitted
Exceptions.







--------------------------------------------------------------------------------





4.2.2    The assignments of ground leases assigning to Purchaser all of Seller’s
rights, and delegating to Purchaser all of Seller’s duties, under the ground
leases for each of the Ground Leased Sites, in the form of attached Exhibit F
(collectively, “Ground Lease Assignments”), and to the extent either required by
the Title Company or requested by Purchaser and consistent with the means
through which title thereto was vested in Seller, a supplemental quitclaim deed
with respect to the improvements located on the Ground Leased Sites in the
customary form used in the applicable jurisdiction.
4.2.3    A quitclaim bill of sale conveying to Purchaser the tangible items of
Personal Property owned by Seller and located on each of the Properties in the
form of attached Exhibit G.
4.2.4    An Assignment and Assumption of Leases, Warranties, Contracts and
Intangible Personal Property assigning to Purchaser all of Seller’s right, title
and interest in the Leases, warranties and Contracts and Intangible Personal
Property with respect to the Properties in the form of attached Exhibit H
(“Assignment and Assumption”).
4.2.5    An affidavit of Seller regarding liens, judgments, residence, tax
liens, bankruptcies, parties in possession, survey and mechanics’ or
materialmens’ liens and other matters affecting title to the Real Property in
the form required by the Title Company, including without limitation, any “gap
indemnity” required by the Title Company.
4.2.6    A Foreign Investment in Real Property Tax Act (“FIRPTA”) affidavit
stating that Seller is not a “foreign person”, “foreign partnership”, “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Internal Revenue Code.
4.2.7    All other documents and instruments which (a) Title Company may
reasonably determine are necessary to evidence the authority of Seller to enter
into and perform this Agreement and the documents and instruments required to be
executed and delivered by Seller pursuant to this Agreement, or (b) may be
required of Seller under applicable law, including any revenue or tax
certificates or statements, or any affidavits, certifications or statements
relating to the environmental condition of any of the Real Property, the
presence (or absence) of wells about the Real Property, the presence (or
absence) of storage tanks about the Real Property, or the extent of compliance
of any of the Real Property with applicable law.
4.2.8    A settlement statement consistent with the terms of this Agreement.
4.2.9    The Ground Lease Estoppel Certificates, the Required Tenant Estoppel
Certificates, the Material Declaration Estoppel Certificates and any Seller
Estoppel Certificate, as provided in Section 8.4 herein.
4.2.10    A current rent roll for the Leases relating to each Property,
certified by Seller to Purchaser to be true and correct as of the Closing Date
(“Rent Roll”).







--------------------------------------------------------------------------------





4.2.10    A “bring-down” certificate of Seller certifying that, except to the
extent the express terms of this Agreement permit otherwise, the representations
and warranties of Seller set forth herein are true and correct in all material
respects as of the Closing Date.

4.3    Notice to Tenants. Immediately after Closing, Seller and Purchaser shall
deliver to each tenant under the Leases a notice regarding the sale and the
change in ownership in substantially the form of Exhibit I attached hereto, or
such other form as may be required by applicable state law.

4.4    Purchaser’s Closing Documents. At Closing, Purchaser shall execute,
acknowledge (where appropriate), and deliver to Seller the following, each dated
as of the Closing Date:
4.4.1    The Assignment and Assumption.
4.4.2    The Ground Lease Assignments.
4.4.3    All documents and instruments, each executed and acknowledged (where
appropriate) by Purchaser, which (a) Seller or Title Company may reasonably
determine are necessary to evidence the authority of Purchaser to enter into and
perform this Agreement and the documents and instruments required to be executed
and delivered by Purchaser pursuant to this Agreement, or (b) may be required of
Purchaser under applicable law, including any purchaser’s affidavits or revenue
or tax certificates or statements.
4.4.4    A settlement statement consistent with the terms of this Agreement
executed by Purchaser.
4.4.5    A “bring-down” certificate of Purchaser certifying that, except to the
extent the express terms of this Agreement permit otherwise, the representations
and warranties of Purchaser set forth herein are true and correct in all
material respects as of the Closing Date.

4.5    Purchaser’s Closing Deliveries. At Closing, Purchaser shall cause the
following to be delivered to Seller:
4.5.1    The Purchase Price, payable pursuant to Section 3.2.2, as adjusted
pursuant to Section 4.7, by wire transfer of immediately available funds. The
Earnest Money shall be applied to and credited against the Purchase Price and
shall be disbursed to Seller by Title Company at closing.

4.6    Closing Escrow. Purchaser and Seller shall deposit their respective
Closing deliveries described above with Title Company with appropriate
instructions for recording and disbursement consistent with this Agreement prior
to the Closing Date, except that Purchaser shall not be required to deliver the
Purchase Price into escrow until the Closing Date.

4.7    Closing Adjustments. The following adjustments shall be made at Closing:







--------------------------------------------------------------------------------





4.7.1    General real estate taxes applicable to any of the Real Property due
and payable in the year of Closing, together with all special assessments
payable therewith, shall be prorated between Seller and Purchaser on a daily
basis as of the Closing Date based upon a calendar fiscal year, with Seller
paying amounts allocable to the period on and prior to the Closing Date and
Purchaser being responsible for amounts allocable subsequent thereto.
4.7.2    With respect to the Ground Leased Sites, any and all rents, additional
rents, operating expenses, real estate taxes, and any other amounts owed or
credited pursuant to the applicable ground leases for each of the Ground Leased
Sites (collectively, the “Ground Leases”) shall be prorated between Seller and
Purchaser on a daily basis as of the Closing Date, with Seller retaining the
charges and credits allocable to the period on and prior to the Closing Date and
Purchaser being responsible for the charges and credits allocable subsequent to
the Closing Date.
4.7.3    Personal property taxes applicable to any of the Personal Property due
and payable in the year of Closing shall be prorated between Seller and
Purchaser on a daily basis as of the Closing Date based upon a calendar fiscal
year, with Seller paying amounts allocable to the period on and prior to the
Closing Date and Purchaser being responsible for amounts allocable subsequent to
the Closing Date.
4.7.4    Purchaser shall assume all special assessments (and charges in the
nature of or in lieu of such assessments) due and payable with respect to the
period following the Closing Date with respect to any of the Real Property.
4.7.5    Purchaser shall pay all sales tax due regarding this transaction.
4.7.6    Seller shall pay all state deed tax or any transfer taxes or fees
regarding the Deeds to be delivered by Seller to Purchaser or the conveyance of
the Real Property to Purchaser at Closing. Purchaser shall pay any mortgage
registry tax or any similar taxes or fees regarding any mortgage(s) given by
Purchaser on the Real Property in connection with this transaction.
4.7.7    Purchaser shall pay the cost of recording all documents, including the
Deeds and Ground Lease Assignments.
4.7.8    Seller will pay all costs associated with the issuance of the
Commitments.
4.7.9    Seller shall pay all premiums required for a standard owner’s title
insurance policies, and Purchaser shall pay all premiums required any
mortgagee’s title insurance policies and any extended owner’s title insurance
coverage, including any endorsements issued in connection with such policies.
4.7.10    Seller and Purchaser shall each pay one half (1/2) of any Closing fee
payable to Title Company with respect to the transaction(s) contemplated by this
Agreement.







--------------------------------------------------------------------------------





4.7.11    All utility expenses, including water, fuel, gas, electricity,
telephone, sewer, trash removal, heat and other services furnished to or
provided for the each of the Properties paid by Seller shall be prorated between
Seller and Purchaser on a daily basis as of the Closing Date, with Seller paying
amounts allocable to the period on and prior to the Closing Date and Purchaser
being responsible for amounts allocable subsequent to the Closing Date. Seller
agrees to have all meters with respect to any such utilities read as of the
Closing Date.
4.7.12    Seller shall be responsible for all leasing commission, tenant
allowances, tenant improvement costs and free rent periods applicable to the
Leases (collectively, “Leasing Costs”), if any, for any Leases (including
amendments, extensions or renewals thereof) executed prior to the Effective
Date, and Purchaser shall be responsible for all Leasing Costs for Leases
executed on or after the Effective Date; provided that Purchaser shall be
responsible for Leasing Costs payable in connection with an extension and
amendment of the Fairview Health Services Leases executed prior to the Effective
Date if Purchaser has provided its prior approval to the material terms thereof
(including the amount of the commissions payable in connection therewith) prior
to the Effective Date.
4.7.13    All other operating costs of the Properties shall be prorated between
Seller and Purchaser on a daily basis as of the Closing Date, with Seller paying
amounts allocable to the period on and prior to the Closing Date and Purchaser
being responsible for amounts allocable subsequent to the Closing. To the extent
any operating expenses of the Properties (including real estate taxes and
special assessments) are reimbursable by tenants under the Leases, Purchaser
shall pay to Seller the amount of such operating expenses actually paid by
Seller and reimbursable by tenants under the Leases but not yet reimbursed as of
the Closing Date as and when collected from the applicable tenants following
Closing. To the extent any reconciliation of operating expenses and other
amounts payable by tenants under their Leases for the period prior to Closing
results in amounts being due, reimbursed or credited to such tenants, Seller
shall reimburse Purchaser for such amounts within ten (10) business days of
notice thereof from Purchaser. Notwithstanding the foregoing, to the extent
Seller is aware as of the Closing Date of any overcharge to tenants for
reimbursable expenses payable with respect to the period prior to Closing,
Seller shall instead credit Purchaser for such amounts at Closing and Purchaser
shall thereafter be responsible for reimbursing or crediting such amounts to the
applicable tenants. Following Closing, Seller shall reasonably cooperate with
Purchaser in the preparation of any required cost reconciliation with respect to
the tenants under the Leases for periods prior to the Closing Date.
4.7.14    All rent and other charges payable by tenants under the Leases and
collected by Seller shall be prorated between Seller and Purchaser on a daily
basis as of the Closing Date, with Seller retaining the charges, payments and
credits allocable to the period on and prior to the Closing Date and Purchaser
receiving the charges, payments and credits allocable subsequent to the Closing
Date. If at Closing a tenant is delinquent in any payment required under its
Lease for period prior to the Closing Date, then, to the extent Purchaser
receives rent amounts from such tenants after Closing, Purchaser shall pay such
amounts in excess of the rent and other amounts then owing to Purchaser to
Seller within ten (10) business days of receipt. Purchaser shall use reasonable
efforts to collect any such delinquent amounts.







--------------------------------------------------------------------------------





4.7.15    Seller shall pay to Purchaser all security deposits under the Leases
to the extent collected or held by Seller.
4.7.16    Except as expressly provided herein, Seller and Purchaser shall each
pay its own attorneys’ fees incurred in connection with this transaction.
4.7.17    Seller shall be responsible for all brokerage fees and commissions
payable to BMO Capital Markets and/or CBRE arising out of this Agreement and the
transactions contemplated herein.
4.7.18    Purchaser shall be responsible for making any deposits required with
utility companies from and after Closing.
If any of the amounts under this Section 4.7 cannot be calculated with complete
precision at Closing because the amount or amounts of one or more items included
in such calculation are not then known, then such calculation shall be made on
the basis of the reasonable estimates of Seller and Purchaser as soon as
reasonably possible after the Closing but in no event later than ninety (90)
days after Closing, subject to prompt adjustment (by additional payment or
refund, as necessary) when the amount of any such item or items become known.
This Section 4.7 shall survive Closing.

4.8    Possession. Seller shall deliver exclusive legal and actual possession of
the Properties to Purchaser on the Closing Date, subject to the Leases.

Article 5.    Title Examination.

5.1    Title Evidence. As of the Effective Date, Seller shall have furnished
access to the following title evidence to Purchaser by providing Purchaser with
access to the transaction data room (collectively, the “Title Evidence”):
5.1.1    The Commitments, to insure title to the Real Property issued by Title
Company. The Commitments shall (a) be in amounts allocated to each Property,
which in the aggregate shall equal the Purchase Price, and (b) include copies of
all documents, instruments and matters shown as exceptions or referenced
therein.
5.1.2    The most current Surveys of the Properties, to the extent such surveys
exist. Purchaser shall have the right to update any of the existing Surveys or
to have new Surveys performed, at Purchaser’s expense, for any of the
Properties.

5.2    Purchaser’s Objections and Requirements. Purchaser shall be allowed until
and including December 15, 2017 to examine the Title Evidence and to make any
objections to the condition of title to the Real Property (“Title Objections”).
Purchaser shall not object to any of the Permitted Exceptions. “Permitted
Exceptions” shall include: all zoning and building laws, ordinances, maps,
resolutions, and regulations of all governmental authorities having jurisdiction
which affect the Properties and the use, improvement or enjoyment thereof; the
Leases; matters affecting title created by or with the prior written consent of
Purchaser; and







--------------------------------------------------------------------------------





liens to secure taxes and assessments not yet due and payable. Any title
exceptions or encumbrances set forth in the Commitments and not objected to as
Title Objections in accordance with the terms hereof, except for any Required
Removal Exceptions, shall be deemed to be waived by Purchaser and automatically
shall become Permitted Exceptions. From and after the Effective Date and prior
to Closing, Seller shall not cause any new easement, lien or other encumbrance
to be recorded against any Property without the prior written approval of
Purchaser.

5.3    Correction of Title. Except as expressly provided in this Article 5,
Seller shall have no obligation to cure any of Purchaser’s Title Objections. If
Purchaser timely provides Seller with any Title Objections, Seller shall have
until the earlier of (i) five (5) business days following receipt of the
applicable Purchaser’s Title Objections and (ii) the Contingency Date to notify
Purchaser that Seller: (a) will cause or (b) elects not to cause any or all of
the Title Objections to be cured or removed by the Title Company at or prior to
Closing (“Cure Notice”). Seller will be deemed not to have elected to cure or
remove any of the Title Objections that Seller does not expressly agree to have
cured or removed by providing the Cure Notice for the same to Purchaser within
such five (5) business day period. If Seller makes the election in clause (a)
above with respect to any Title Objections, Seller shall cause such Title
Objections to be cured or removed by the Title Company at or prior to Closing.
If Seller elects, or is deemed hereunder to have elected, not to cause certain
of the Title Objections not to be removed or cured, Purchaser shall have the
option to do either of the following:
5.3.1    Terminate this Agreement, by providing written notice of termination
within five (5) business days of the date Seller elects, or is deemed to have
elected, not to cure or remove any such Title Objection; or
5.3.2    Waive the applicable Title Objections and proceed to Closing.
5.4    Notwithstanding the foregoing, Seller shall be obligated to remove or
cure on or prior to the Closing Date all of the following exceptions and
encumbrances affecting the Properties, whether or not Purchaser issues a Title
Objection with respect thereto (collectively, “Required Removal Exceptions”):
(a) any mortgage, deed of trust, assignment of leases and rents or other lien
securing debt encumbering all or any portion of the Real Property, (b) all liens
for delinquent real estate taxes and assessments, (c) mechanics’ liens and other
involuntary liens that can be cured and/or discharged by the payment of a
monetary sum up to a maximum amount of $100,000.00 for each individual Property,
and (d) any other lien or encumbrance or other title exception voluntarily
created by or through Seller or a Seller Affiliate after the Effective Date
unless Purchaser provides its prior written consent to the same.
5.5    It shall be a condition to Purchaser’s obligations at Closing that the
Title Company shall be irrevocably committed, subject to the payment of
applicable premiums therefor, to issue effective as of Closing in favor of
Purchaser or its permitted assignee(s) owner’s policies of title insurance
insuring fee and/or leasehold title to the Properties, as applicable, subject
only to Permitted Exceptions.

Article 6.    Conditions Precedent.







--------------------------------------------------------------------------------






6.1    Conditions in Favor of Purchaser. The obligations of Purchaser under this
Agreement are contingent upon each of the following:
6.1.1    On or before the Contingency Date, Purchaser shall have determined that
the matters and conditions disclosed by the reports, investigations and tests
received or performed by Purchaser are acceptable to Purchaser in its sole
discretion.
6.1.2    On the Closing Date, each of the representations and warranties of
Seller in Section 7.1 shall be true and correct as if the same were made on the
Closing Date.
6.1.3    On and as of the Closing Date, Seller shall have performed all of the
obligations required to be performed by Seller under this Agreement as and when
required under this Agreement, and no breach by Seller of its obligations
hereunder shall remain outstanding following any applicable cure period
expressly set forth in Section 13.2 below.
6.1.4    Seller shall have delivered on or prior to the Estoppel Delivery
Deadline (hereafter defined) a written waiver in form and substance reasonably
acceptable to Purchaser and the Title Company with respect to any right of first
offer, right of first refusal or other option for a third party to purchase all
or any portion of the Property that becomes operative as a result of the
execution of this Agreement or consummation of the transactions contemplated
herein, and a written instrument providing any consent to the transfer of any
Property required under any Ground Lease, Lease or other agreement or instrument
in effect with respect to the Property. If Seller is unable to provide Purchaser
with a written waiver or consent required to satisfy the condition set forth in
this Section 6.1.4 prior to the Estoppel Delivery Deadline, Seller shall have
the right to adjourn the Closing Date one or more times by delivery of written
notice to Purchaser on or prior to the Estoppel Delivery Deadline, but for not
more than thirty (30) days in the aggregate, to satisfy this condition.
6.1.5    No Material Casualty or Material Condemnation (as defined in Articles
10 and 11 herein) shall have occurred as of the Closing Date.
6.1.6    No a material default, bankruptcy or insolvency of a Major Tenant shall
have occurred after the expiration of the Due Diligence Period.
6.1.7    No litigation shall be pending or threatened challenging Purchaser’s
right to acquire, or Seller’s right to sell, the Property.
6.1.8    Seller shall have delivered to Purchaser on or prior to the Estoppel
Delivery Deadline (hereafter defined):
a.    A Ground Lease Estoppel in the form required hereunder with respect to
each Ground Lease in effect with respect to the Properties pursuant to Section
8.4.1;
b.    The Required Tenant Estoppel Certificates in the form required hereunder
pursuant to Section 8.4.2; and







--------------------------------------------------------------------------------





c.    The Material Campus Declaration Estoppel Certificates in the form required
hereunder pursuant to Section 8.4.3.
If any conditions in this Section 6.1 have not been satisfied on or before the
applicable date set forth in this Section 6.1 with respect to each condition,
then Purchaser may terminate this Agreement by providing written notice of
termination to Seller on or before the applicable date, subject however to
Section 13.2 with respect to a breach by Seller of its obligations hereunder, in
which case the Earnest Money shall be returned to Purchaser. To the extent that
any of the conditions in this Section 6.1 require the satisfaction of Purchaser,
such satisfaction shall be determined by Purchaser in its sole and absolute
discretion. The conditions in this Section 6.1 are specifically stated and for
the sole benefit of Purchaser. Purchaser in its discretion may unilaterally
waive (conditionally or absolutely) the fulfillment of any one or more of the
conditions, or any part thereof, by written notice to Seller.
Notwithstanding the foregoing, if (i) the conditions set forth in Sections 6.1.3
are not satisfied with respect to any individual Property as the result of a
voluntary material default by Seller of its obligations hereunder, or (ii) any
of the conditions set forth in Sections 6.1.4- 6.1.7 are not satisfied with
respect to any individual Property, taking into account any extension of the
Closing Date and Estoppel Delivery Deadline pursuant to Sections 6.1.4 or 8.4
hereof, Purchaser, in its sole and absolute discretion, may elect to exclude any
such Property from the Closing, and the applicable Purchase Price allocation for
such Property, as set forth on attached Exhibit A shall be deducted from the
Purchase Price.

6.2    Conditions in Favor of Seller. The obligations of Seller under this
Agreement are contingent upon each of the following:
6.2.1    On the Closing Date, each of the representations and warranties of
Purchaser in Section 7.2 shall be true and correct as if the same were made on
the Closing Date.
6.2.2    On the Closing Date, Purchaser shall have performed all of the
obligations required to be performed by Purchaser under this Agreement as and
when required under this Agreement.
If any of the conditions in this Section have not been satisfied on or before
the applicable date set forth in this Section 6.2 with respect to each
condition, then Seller may terminate this Agreement by providing written notice
of termination to Purchaser on or before the applicable date, subject however to
Article 13. To the extent that any of the conditions in this Section 6.2 require
the satisfaction of Seller, such satisfaction shall be determined by Seller in
its sole and absolute discretion. The conditions in this Section 6.2 are
specifically stated and for the sole benefit of Seller. Seller in its discretion
may unilaterally waive any one or more of the conditions, or any part thereof,
by written notice to Purchaser.

Article 7.    Representations and Warranties.







--------------------------------------------------------------------------------






7.1    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as of the date of this Agreement as follows:
7.1.1    Seller has been duly formed under the laws of the State of North
Dakota, and is in good standing under the laws of the jurisdictions in which the
Properties are located, is duly qualified to transact business in the
jurisdictions in which the Properties are located, and has the requisite power
and authority to enter into and perform this Agreement and the documents and
instruments required to be executed and delivered by Seller pursuant hereto.
This Agreement has been duly executed and delivered by Seller and is a valid and
binding obligation of Seller enforceable in accordance with its terms. This
Agreement and the documents and instruments required to be executed and
delivered by Seller pursuant hereto have each been duly authorized by all
necessary action on the part of Seller and that such execution, delivery and
performance does and will not conflict with or result in a violation of Seller’s
partnership agreement or any judgment, order or decree of any court or arbiter
to which Seller is a party, or any agreement to which Seller and/or any of the
Property is bound or subject including the Ground Leases and the Leases.
7.1.2    The list of the Ground Leases set forth on Schedule 7.2.1 hereto is
true and complete. Seller has provided full copies of the Ground Leases, and to
Seller’s knowledge, the Ground Leases are in full force and effect, and neither
Seller nor any of the lessors under the Ground Leases are in material default
under the respective Ground Leases. The copies of such Ground Leases, including
any amendments thereto, provided or made available to Purchaser in the Records
are true and complete in all material respects.
7.1.3    The Rent Roll to be provided to Purchaser with respect to the Leases in
the Records is, as of the Effective Date, and, as of the Closing Date will be,
true, correct and complete in all material respects. The list of Leases
affecting the Property set forth on Schedule 7.1.3 hereto is true and complete
as of the Effective Date with respect to all Leases in excess of 2,000 rentable
square feet and, to Seller’s knowledge, is true and complete with respect to all
such other Leases, and there are no written or oral promises, understandings,
agreements or commitments with tenants other than as set forth in such Leases.
The copies of the Leases provided or made available to Purchaser in the Records
are true and complete in all material respects with respect to all Leases in
excess of 2,000 rentable square feet, and, to Seller’s knowledge, are true
correct and complete with respect to all such other Leases. To Seller’s
knowledge, neither Seller, nor any tenant, is in material default under any
Lease. Notwithstanding anything to the contrary contained herein, Seller does
not represent or warrant that any particular Lease will be in full force and
effect as of the Closing or that any particular Lease will be free from default
as of Closing.
7.1.4     To Seller’s knowledge, the list of Contracts affecting each of the
Properties set forth on Schedule 7.1.4 hereto is true and complete in all
material respects and the Records contain copies of all such Contracts that are
true and complete in all material respects. Except for the Contracts set forth
on Schedule 7.1.4 hereto, Seller has not entered into any contracts or other
agreements that will be binding upon Purchaser after the Closing. To Seller’s
knowledge, neither Seller, nor any other party, is in material default under any
such Contract.







--------------------------------------------------------------------------------





7.1.5     To Seller’s knowledge, except as disclosed in the environmental
reports contained in the Records: (i) Hazardous Materials have not been used,
generated, transported, treated, stored, released, discharged or disposed of in,
onto, under or from any of the Properties in violation of any Hazardous
Materials Laws by Seller, by any predecessor-in-title or agent of Seller, by any
tenants, or by any other person at any time; (ii) except as disclosed in the
environmental reports contained in the Records, there are no above-ground or
underground tanks or any other underground storage facilities located on the
Properties, and there have never been such tanks or facilities on the
Properties; (iii) except as disclosed in the environmental reports contained in
the Records, there are no wells or private sewage disposal or treatment
facilities located on the Properties and there have never been such wells or
private sewage disposal or treatment facilities located on the Properties, and
(iv) for purposes of Minn. Stat. Sec. 115.55 with respect to the Properties
located in the State of Minnesota, any sewage generated on any of the Property
located in the State of Minnesota goes to a facility permitted by the Minnesota
Pollution Control Agency. Seller has not received written notice of any
violation of Hazardous Materials Law at the Properties that remains uncured or
requires any remediation action pursuant to applicable laws and regulations.
7.1.6    To Seller’s knowledge, there has been no use or production of
methamphetamine on the Properties and no disclosure statement is required under
applicable law.
7.1.7    Seller: (a) is not in receivership or dissolution; (b) has not made any
assignment for the benefit of creditors or admitted in writing its inability to
pay its debts as they mature; (c) has not been adjudicated a bankrupt or filed a
petition in voluntary bankruptcy or a petition or answer seeking reorganization
or an arrangement with creditors under the federal bankruptcy law or any other
similar law or statute of the United States or any jurisdiction and no such
petition has been filed against Seller or any of its property or affiliates, if
any; (d) has not suffered the attachment or other judicial seizure of all, or
substantially all, of Seller’s assets, which remains pending as of such time;
(e) has not made an offer of settlement, extension or composition to its
creditors generally; and (f) none of the foregoing are pending or threatened.
7.1.8    Seller is not a “foreign person”, “foreign partnership”, “foreign
trust” or “foreign estate” as those terms are defined in Section 1445 of the
Internal Revenue Code.
7.1.9    Seller and the Properties are not subject to any pending litigation (or
to Seller’s knowledge) any threatened litigation.
7.1.10    Seller has not received notice of any violation of applicable laws or
regulations or any defaults under any applicable covenants, conditions or
restrictions with respect to the Properties nor of any violation of other
recorded instruments, any condemnation, rezoning or re-assessment affecting the
Properties, and, to Seller’s knowledge, no material violation of the foregoing
exists with respect to the Property.
7.1.11    To Seller’s knowledge, the operating statements provided in the
Records furnished to Purchaser are true and complete in all material respects.







--------------------------------------------------------------------------------





7.1.12    The Properties are not subject to any collective bargaining
agreements, and all employment costs arising from the operation of the Property
or accruing prior to the Closing Date have been and will be paid by Seller.
7.1.13    To Seller’s knowledge, Seller holds all required licenses and permits
for the operation and occupancy of the Properties, which are in full force and
effect without material violations.
7.1.14    The Records that have been or will be provided by Seller are true and
complete copies of the applicable documents with respect to the Properties in
Seller’s possession or control.
7.1.15    No right of first offer, right of first refusal or other option
entitling a third party to purchase all or any portion of the Properties as a
result of the execution of this Agreement or consummation of the transactions
contemplated herein is in effect except as set forth on Schedule 7.1.15 hereto.
No consent of any third party is required to effectuate the sale and conveyance
of the Properties as contemplated herein pursuant to any Ground Lease, Lease or
other agreement or instrument binding on the Properties except as set forth on
Schedule 7.1.15.
7.1.16    Neither Seller nor, to Seller’s knowledge, any of its affiliates, nor
any of their respective partners, members, shareholders or other equity owners,
and none of their respective employees, officers, directors, representatives or
agents, is a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of OFAC (including those named on OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.
The representations of warranties of Seller set forth in this Section 7.1 shall
survive Closing, subject to the terms of this paragraph. Seller shall have no
liability with respect to any breach of a particular representation and warranty
if (a) Purchaser has actual knowledge of the breach of such representation prior
to the Closing Date and fails to notify Seller thereof and nevertheless proceeds
to Closing, or (b) Purchaser does not commence an action against Seller with
respect to the breach in question within twelve (12) months after the Closing.
Further, in no event may Seller’s liability for a breach of any warranty under
this Agreement with respect to any individual Property exceed the greater of (x)
1.5% of the allocated Purchase Price for such Property as set forth on attached
Exhibit A and (y) $500,000.00. Wherever herein a representation is made based
upon the knowledge of Seller, such knowledge is limited to the actual knowledge
of Charles Greenberg and Anne Olson, without any duty of investigation or
inquiry.

7.2    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller as of the date of this Agreement as follows:
7.2.1    Purchaser has been duly formed under the laws of the State of Delaware,
is, or will be as off the Closing Date, in good standing under the laws of the







--------------------------------------------------------------------------------





jurisdictions in which the Properties are located to the extent required by
applicable law, is duly qualified to transact business in the jurisdictions in
which the Properties are located, and has the requisite power and authority to
enter into and perform this Agreement and the documents and instruments required
to be executed and delivered by Purchaser pursuant hereto. This Agreement has
been duly executed and delivered by Purchaser and is a valid and binding
obligation of Purchaser enforceable in accordance with its terms. This Agreement
and the documents and instruments required to be executed and delivered by
Purchaser pursuant hereto have each been duly authorized by all necessary action
on the part of Purchaser and that such execution, delivery and performance does
and will not conflict with or result in a violation of Purchaser’s
organizational documents or any judgment, order or decree of any court or
arbiter to which Purchaser is a party, or any agreement to which Purchaser
and/or any of the Property is bound or subject.
7.2.2    Purchaser has not (i) made a general assignment for the benefit of
creditors, (ii) filed any involuntary petition in bankruptcy or suffered the
filing of any involuntary petition by Purchaser’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Purchaser’s assets, (iv) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.
7.2.3    Neither Purchaser, nor, to Purchaser’s knowledge, any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.
Purchaser shall have no liability with respect to any breach of a particular
representation and warranty if (a) Seller has actual knowledge of the breach of
such representation prior to the Closing Date and fails to notify Purchaser
thereof and nevertheless proceeds to Closing, or (b) Seller does not commence an
action against Purchaser with respect to the breach in question within twelve
(12) months after the Closing. Further, in no event may Purchaser’s liability
for a breach of any warranty under this Agreement with respect to any individual
Property exceed the greater of (x) 1.5% of the allocated Purchase Price for such
Property as set forth on attached Exhibit A and (y) $500,000.00.

Article 8.    Inspection; Due Diligence Period; Condition of Property at
Closing.

8.1    Inspections; Right of Entry. During the Due Diligence Period, and subject
to the conditions contained herein and the rights of tenants under the Leases,
Purchaser and its employees, agents and independent contractors shall have the
right to enter onto the Properties during normal business hours and, upon a
minimum of one (1) business days’ prior written notice Seller, to inspect the
same, perform surveys, non-invasive soil and other tests and assessments







--------------------------------------------------------------------------------





and for other investigations and activities consistent with the purposes of this
Agreement. Before any such entry, Purchaser shall provide Seller with a
certificate of insurance naming Seller as an additional insured on its
commercial general liability insurance with limits of no less than $2,000,000.00
in the aggregate and $1,000,000.00 per occurrence. Seller expressly reserves the
right to have a representative of Seller present at all times while Seller or
Seller’s representatives of consultants are located on a Property. Further,
Purchaser may only perform invasive testing, including without limitation Phase
II environmental testing, geotechnical borings and soil samples, on any Property
only after obtaining Seller’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed. Seller will in good faith
reasonably cooperate with Purchaser to accomplish such tests and investigations,
and when entering a Property, Purchaser agrees not to disrupt any Seller or
tenant business operations on the Properties. Purchaser shall restore any damage
to or disruption of the Properties caused by such inspections to the same or
better condition as existed before the inspection or test and shall defend,
indemnify and hold Seller harmless from any and all liabilities incurred by
Seller and any of Seller’s officers, employees, representatives, agents and
consultants arising out of any such entries; provided that Purchaser shall not
indemnify Seller or the above listed parties for any gross negligence or willful
misconduct of such parties, nor for the mere discovery of any condition at the
Properties, and in no event for any consequential, punitive or speculative
damages. The foregoing indemnity and defense obligations shall survive
termination of this Agreement. Purchaser shall deliver to Seller copies of any
reports Purchaser obtains in connection with such investigations and inspections
within five (5) business days after the same are received by Purchaser.

8.2    Due Diligence. On or before the Effective Date, and subject to the terms
and conditions of the Non-Disclosure Agreement, Seller shall have given
Purchaser access to the transaction data room, which will contain all relevant
and material documents and records with respect to the Properties, including all
Leases and amendments thereto, Ground Leases, Contracts, Licenses and Permits
and other materials pertaining to the Property set forth on Exhibit N hereto in
Seller’s possession or control (collectively, the “Records”). During the Due
Diligence Period, and subject to the confidentiality and non-disclosure
obligations contained herein and in the Non-Disclosure Agreement, Purchaser
shall make a complete review of the Records as well as the physical, legal,
economic and environmental condition of the Properties, including the Ground
Leases and the Leases. Purchaser may terminate this Agreement by providing
written notice of termination to Seller on or before the expiration of the Due
Diligence Period, and upon delivery of such notice, this Agreement shall
terminate, and the Earnest Money shall be refunded to Purchaser. If Purchaser
delivers to Seller an affirmative notice electing to waive due diligence and
proceed to Closing on or before the expiration of the Due Diligence Period, the
Earnest Money immediately shall become non-refundable to Buyer, except as
expressly provided to the contrary herein. If Purchaser does not provide an
affirmative notice to proceed or a termination notice on or prior to the
expiration of the Due Diligence Period, Purchaser will be deemed to have elected
to terminate this Agreement as set forth above.

8.3    Condition of Properties at Closing. Except for the express
representations and warranties of Seller hereunder and the Retained Liabilities,
Purchaser, for Purchaser and Purchaser’s successors and assigns, releases Seller
from, and waives all claims and liability







--------------------------------------------------------------------------------





against Seller for, any structural, physical or environmental conditions at the
Properties arising or discovered after Closing and further releases Seller from,
and waives all liability against Seller attributable to, the structural,
physical and environmental condition of the Properties arising or discovered
after Closing, including without limitation the presence, discovery or removal
of any lead, asbestos containing materials or any other Hazardous Materials in,
at, about or under the Properties, or for, connected with or arising out of any
and all claims or causes of action based upon any Hazardous Materials Laws.
Except as set forth in Section 7.1.5, Seller makes no representations or
warranties whatsoever to Purchaser regarding the presence or absence of any
Hazardous Materials. Purchaser hereby acknowledges and agrees that it shall rely
solely on the express representations, warranties and covenants of Seller
hereunder and the investigations, information, studies and reports prepared by
or through Purchaser, at its sole cost and expense, with regard to Hazardous
Materials. Purchaser may make such studies and investigations, conduct such
tests and surveys, and engage such specialists as Purchaser deems appropriate to
evaluate the Properties and their risks from a Hazardous Materials standpoint.

8.4    Estoppel Certificates.
8.4.1    Following the Effective Date, Seller shall request and shall exercise
commercially reasonable efforts to obtain and deliver to Purchaser on or prior
to December 21, 2017 (as may be extended in accordance with the terms hereof,
the “Estoppel Delivery Deadline”), Ground Lease Estoppel Certificates
substantially in the form of Exhibit K from each ground lessor under the Ground
Leases (“Ground Lease Estoppel Certificates”).
8.4.1.1    If Seller is unable to provide Purchaser with Ground Lease Estoppel
Certificates in the form required hereunder for each of the Ground Leases on or
before the Estoppel Delivery Deadline, Seller shall have the right to adjourn
the Closing Date one or more times by delivery of written notice to Purchaser on
or prior to the Estoppel Delivery Deadline, but for not more than thirty (30)
days in the aggregate, to satisfy this condition. If Seller does not deliver the
Ground Lease Estoppel Certificates for one or more Ground Lease Sites on or
prior to the Estoppel Delivery Deadline, as may be extended in accordance with
the terms hereof, Purchaser shall have the remedies described in Section 6.1
above.
8.4.1.2    Purchaser hereby acknowledges and agrees that the failure of Seller
to deliver any Ground Lease Estoppel Certificate(s) shall not be a default
hereunder nor shall it give rise to any remedy of any kind against Seller other
than Purchaser’s rights set forth in Section 6.1 above.
8.4.2    Following the Effective Date, Seller shall request and shall exercise
commercially reasonable efforts to obtain and deliver to Purchaser on or prior
to the Estoppel Delivery Deadline, estoppel certificates substantially in the
form of attached Exhibit J from each tenant under the Leases (each, a “Tenant
Estoppel Certificate”).
8.4.2.1    It shall be a condition to Purchaser’s obligations to close the
transactions contemplated herein on the Closing Date that Seller shall have
provided Purchaser with Tenant Estoppel Certificates in the form required
hereunder on or prior to the Estoppel Delivery Deadline with respect to (a) each
of the Leases for the tenants specifically identified on attached Exhibit D
(collectively, the “Primary Tenants”), and (b) for Leases







--------------------------------------------------------------------------------





covering at least 85% of the leased square footage for the Properties in the
aggregate and at least 50% of the leased square footage for each individual
Property (collectively, the Required Tenant Estoppel Certificates”). If Seller
does not deliver the Required Tenant Estoppel Certificates to Purchaser on or
before the Estoppel Delivery Deadline, Seller shall have the right to adjourn
the Closing Date one or more times by delivery of written notice to Purchaser on
or prior to the Estoppel Delivery Deadline, but for not more than thirty (30)
days in the aggregate, to satisfy this condition. If Seller does not deliver the
Required Tenant Estoppel Certificates on or prior to the Estoppel Delivery
Deadline, as may be extended in accordance with the terms hereof, Purchaser
shall have the remedies described in Section 6.1 above. In lieu of a Required
Tenant Estoppel Certificate, Seller may provide one or more Seller estoppel
certificates in the form attached as Exhibit J hereto (“Seller Estoppel
Certificate”); provided that Seller may not provide a Seller Estoppel
Certificate with respect to (x) any Primary Tenant Lease, or (y) Leases in
excess of 7.5% of the total leased square footage of the Properties in the
aggregate, or more than 30% of the total leased square footage for any
individual Property. Seller’s liability with respect to any Seller Estoppel
Certificate shall not be subject to the limitations set forth in Section 7.1
hereof; provided that Seller shall be relieved of liability with respect to any
Seller Estoppel Certificate for which Seller delivers on or prior to the date 30
days following the Closing Date a Required Tenant Estoppel Certificate in the
form required hereunder signed by the tenant under the applicable Lease.
8.4.2.2    Purchaser hereby acknowledges and agrees that the failure of Seller
to deliver any Tenant Estoppel Certificate(s) shall not be a default hereunder
nor shall it give rise to any remedy of any kind against Seller other than
Purchaser’s rights set forth in Section 6.1 above.
8.4.3    During the period commencing on the Effective Date and ending on the
Closing Date, Seller shall request and shall exercise commercially reasonable
efforts to obtain estoppel certificates from each declarant (or similarly
situated beneficiary) under the declarations, or conditions, covenants and
restrictions identified on attached Exhibit L-1 (collectively, the “CC&Rs”)
substantially in the form of Exhibit M hereto (each, a “Declarant Estoppel
Certificate”). Purchaser hereby acknowledges and agrees that, except as set
forth below with respect to the Material Campus Declaration Estoppel
Certificates, Seller shall have no obligation whatsoever to deliver any
Declarant Estoppel Certificate with respect to any CC&R and Purchaser’s receipt
of the same shall not be a condition to Closing. Notwithstanding the foregoing,
it shall be a condition to Purchaser’s obligations to close the transactions
contemplated herein on the Closing Date that Seller shall have provided
Purchaser with Declarant Estoppel Certificates in the form required hereunder
with respect to the material campus CC&Rs listed on Exhibit L-2 hereto (the
“Material Campus Declaration Estoppel Certificates”) on or prior to the Estoppel
Delivery Deadline.
8.4.3.1     Purchaser specifically acknowledges and agrees that the failure of
Seller to deliver any Declarant Estoppel Certificate(s) shall not be a default
hereunder nor shall it give rise to any termination rights with respect to any
Properties or any other remedy of any kind against Seller except for Purchaser’s
rights set forth in Section 6.1 above with respect







--------------------------------------------------------------------------------





to the failure to deliver any Material Campus Declaration Estoppel Certificate
on or prior to the Estoppel Delivery Deadline, as may be extended in accordance
with the terms hereof.
8.4.3.2    If Seller does not deliver the Material Campus Declaration Estoppel
Certificates to Purchaser on or before the Estoppel Delivery Deadline, Seller
shall have the right to adjourn the Closing Date one or more times by delivery
of written notice to Purchaser on or prior to the Estoppel Delivery Deadline,
but for not more than thirty (30) days in the aggregate, to satisfy this
condition. If Seller does not deliver the Material Campus Declaration Estoppel
Certificates on or prior to the Estoppel Delivery Deadline, Purchaser shall have
the remedies described in Section 6.1 above.
8.4.4    Notwithstanding anything to the contrary contained herein, if any
Ground Lease Estoppel Certificate, Required Tenant Estoppel Certificate or
Material Campus Declaration Estoppel Certificate required to be delivered
hereunder by Fairview Health Systems or its Affiliates or subsidiaries is not
delivered to Purchaser on or prior to the Estoppel Delivery Deadline, Purchaser
may adjourn the Closing Date from time to time for a period of up to thirty (30)
days in the aggregate upon written notice to Seller delivered on or prior to the
Estoppel Delivery Deadline to facilitate delivery of such required estoppel
certificates.
8.4.5    Purchaser shall not be required to accept any estoppel certificate
referenced above that indicates that any default exists with respect to the
applicable agreement or making any other material change to the applicable form
contemplated herein, and any such estoppel certificate shall not satisfy the
delivery conditions set forth above. The Seller rights to extend the Closing
Date described in this Section 8.4 and in Section 6.1.4 above shall run
concurrently such that Seller may only adjourn the Closing Date up to 30 days in
the aggregate. Upon any Closing Date extension pursuant to this Section 8.4 or
section 6.1.4 above, the Estoppel Delivery Deadline shall be concurrently
adjourned to the date three (3) business days prior to the extended Closing
Date. Seller shall deliver to Purchaser any signed estoppel certificate, or any
comments from the counterparty thereto received by Seller.

8.5    Tenant Communications. Upon providing Seller a minimum of one (1)
business day’s prior written notice, Purchaser may communicate with and
interview tenants under Leases, (a) with a Major Tenant, and (b) for Leases with
2,500 square feet or more of gross leasable area and with lease terms of three
(3) years or fewer, provided that Seller shall have the right to have a
representative of Seller present at all times during all such interviews and
communications.

8.6    Purchaser’s Reliance on its Investigations; “As Is” Sale. To the maximum
extent permitted by applicable law and except for Seller’s express
representations and warranties and covenants herein and in any Closing document
delivered by Seller (“Seller’s Warranties”), this sale is made and will be made
without representation or warranty of any kind (whether express or implied) by
Seller. Purchaser agrees to accept the Properties on an “As is” and “Where is”
basis, with all faults and any and all latent and patent defects, and without
any representation or warranty, all of which Seller hereby disclaims, except for
Seller’s Warranties. Except for Seller’s Warranties, no warranty or
representation is made by Seller as to (a) fitness for any particular purpose,
(b) merchantability, (c) design, (d) quality, (e) condition, (f) operation







--------------------------------------------------------------------------------





or income, (g) compliance with drawings or specifications, (h) absence of
defects, (i) absence of hazardous or toxic substances, (j) absence of faults,
(k) flooding, or (l) compliance with laws and regulations including, without
limitation, those relating to health, safety, and the environment. Purchaser
acknowledges that Purchaser has entered into this Agreement with the intention
of making and relying upon its own investigation of the physical, environmental,
economic use, compliance, and legal condition of the Property and that Purchaser
has not been induced by and has not relied upon any disclosures, representations
or warranties (in each case whether express or implied or oral or written) made
by Seller, Seller’s affiliates, or any other person or entity purporting to
represent Seller with respect to the Properties or any other matter affecting or
relating to the transactions contemplated hereby, except for Seller’s
Warranties. In addition, Purchaser expressly acknowledges that from and after
the Effective Date, Purchaser has not been and will not be induced by and has
not relied and will not rely upon any disclosures, representations or warranties
(in each case whether express or implied or oral or written) made by Seller,
Seller’s affiliates, or any other person or entity purporting to represent
Seller with respect to the Property or any other matter affecting or relating to
the transactions contemplated hereby, except for Seller’s Warranties.
CONSISTENT WITH THE FOREGOING AND SUBJECT SOLELY TO CLAIMS AGAINST SELLER ON THE
SELLER’S WARRANTIES AND THE RETAINED LIABILITIES, EFFECTIVE AS OF THE CLOSING
DATE FOR THE PROPERTIES, PURCHASER, FOR ITSELF AND ITS AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS, HEREBY ACQUIRES THE PROPERTIES SUBJECT TO (AND AGREES TO
ASSUME THE RISK THEREOF, IN FULL RELIANCE UPON ITS OWN INVESTIGATIONS) AND
RELEASES AND FOREVER DISCHARGES, WAIVES AND EXONERATES SELLER, SELLER’S
AFFILIATES, AND THE AGENTS, AFFILIATES, MEMBERS, PARTNERS, OFFICERS, DIRECTORS,
MANAGERS, TRUSTEES, SUBSIDIARIES, PRINCIPALS, OWNERS, GENERAL PARTNERS, LIMITED
PARTNERS, AS WELL AS THE SUCCESSORS AND ASSIGNS OF EACH OF PERSONS (COLLECTIVELY
THE “RELEASEES”) FROM ANY AND ALL LIABILITIES, OBLIGATIONS, RIGHTS, CLAIMS,
CAUSES OF ACTION AND DEMANDS AT LAW OR IN EQUITY, CONTROVERSIES, DAMAGE, COSTS,
LOSSES AND EXPENSES WHETHER KNOWN OR UNKNOWN AT THE TIME OF THIS AGREEMENT,
WHICH PURCHASER HAS OR MAY HAVE IN THE FUTURE, ARISING OUT OF THE PROPERTIES OR
RELATING TO THE PROPERTIES, THE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL
CONDITION OF THE PROPERTIES AND THE PROSPECTS, FINANCIAL CONDITION, OPERATION OR
RESULTS OF OPERATIONS OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL
CLAIMS IN TORT OR CONTRACT, ALL CLAIMS UNDER A WARRANTY OF ANY KIND (WHETHER
EXPRESS OR IMPLIED) AND INCLUDING ANY WARRANTY OF MERCHANTABILITY, HABITABILITY
OR WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED
(COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT PURCHASER DOES NOT RELEASE OR WAIVE
ANY CLAIM AGAINST SELLER ARISING OUT OF THE FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLER OR SELLER’S AFFILIATES OR FOR ANY RETAINED LIABILITY OR
BREACH BY SELLER OF ITS OBGLITIONS UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SELLER’S WARRANTIES.







--------------------------------------------------------------------------------





PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, EXONERATED,
RELINQUISHED AND RELEASED SELLER AND ALL OTHER RELEASEES FROM AND AGAINST ANY
AND ALL MATTERS AFFECTING PURCHASER AND/OR THE PROPERTY, OTHER THAN SELLER’S
WARRANTIES, THE RETAINED LIABILITIES OR ANY CLAIMS ARISING OUT OF THE BREACH BY
SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT. IN THIS CONNECTION AND TO THE
GREATEST EXTENT PERMITTED BY LAW, PURCHASER HEREBY AGREES, REPRESENTS AND
WARRANTS THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW KNOWN
OR UNKNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CLAIMS WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND PURCHASER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES HEREIN AND THE PROVISIONS
OF THIS PARAGRAPH HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE
AND ACQUIT SELLER FROM ANY SUCH UNKNOWN CLAIMS (OTHER THAN CLAIMS ARISING FROM
THE BREACH BY ONE OR MORE SELLER’S WARRANTIES, THE RETAINED LIABILITIES OR ANY
BREACH BY SELLER OF ITS OBLIGATIONS HEREUNDER).  SELLER HAS GIVEN PURCHASER
MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN EXCHANGE FOR PURCHASER
AGREEING TO THE PROVISIONS OF THIS PARAGRAPH.
The provisions of this Paragraph 8.6 shall survive the Closing or termination of
this Agreement and shall not be merged into the Closing documents.

Article 9.    Operation Pending Closing.

9.1    Existing Operations. Until the Closing Date, Seller shall operate,
maintain and manage each of the Properties in a manner substantially consistent
with Seller’s past practices.

9.2    New Contracts and Leases. Prior to the date that is two (2) business days
prior to the expiration of the Due Diligence Period, Seller may sign or amend
any Lease and may enter into any service contracts without the prior consent of
Purchaser, provided, however, that Seller shall provide Purchaser no less than
three (3) business days’ notice prior to execution of any new Lease, Lease
amendment or Contract. After the expiration of the Due Diligence Period, Seller
will not, without the prior consent of Purchaser (which shall not be
unreasonably withheld or delayed), enter into any Lease, Lease amendment or any
other Contract relating to the operation of the Property that will be an
obligation affecting the Property subsequent to the Closing or modify, extend or
terminate any existing Lease or issue any material waiver or consent with
respect to any of the foregoing, except for service contracts entered into in
the ordinary course of business that are terminable without cause or payment of
any fee or penalty on 30-days’ notice. Seller shall not terminate any Lease
prior to Closing without obtaining Purchaser’s prior written consent. Seller
shall not amend, modify, supplement or terminate any Ground Lease prior to
Closing without the prior written consent of Purchaser.







--------------------------------------------------------------------------------






9.3    Termination of Service Contracts. During the Due Diligence Period,
Purchaser shall notify Seller which Contracts Purchaser desires to assume at
Closing. Failure to timely deliver such notice for any service contract shall
constitute Purchaser’s binding election to assume each such service contract.
Purchaser shall pay any transfer or assignment fees or charges due in connection
with the assumption of any Contracts Purchaser elects to assume hereunder.
Seller shall cause all Contracts that Purchaser elects not to assume to be
terminated effective on or prior to the Closing Date and Seller shall be
responsible for any termination fee or penalty payable in connection therewith.
9.3    Capital Improvements. All ongoing capital improvements being performed by
Landlord at the Properties are described on Schedule 9.3 hereto. Seller shall
continue to perform such projects in the ordinary course and with commercially
reasonable diligence from and after the Effective Date through Closing.
Purchaser shall be entitled to a credit at Closing for the outstanding amount of
any such capital improvement project not completed and paid in full as of the
Closing Date.
9.4    Management Agreements; Leasing and Brokerage Agreements. Seller shall
cause any and all property management agreements and leasing and brokerage
agreements in effect with respect to the Properties to be terminated effective
on or prior to the Closing Date at Seller’s sole cost and expense.
9.5    Employees. Purchaser shall not be required to hire at or following
Closing (i) any employee of Seller or Seller’s Affiliates, or (ii) any other
employee that is employed at the Properties prior to Closing. All obligations
and liabilities related to (x) any employee of Seller or Seller’s Affiliates, or
(y) any other employee that is employed at the Properties prior to Closing and
arising out of the Closing or matters occurring prior to Closing, shall, in each
case, constitute Retained Liabilities of Seller hereunder. This Section 9.5
shall survive Closing.

Article 10.    Damage or Destruction.
Prior to Closing, if any portion of any Property is damaged or destroyed by fire
or other casualty, Seller shall immediately give notice thereof to Purchaser,
and unless such casualty constitutes a Material Casualty (hereafter defined),
Purchaser, with respect to each such instance, shall proceed to Closing and
receive at Closing an assignment of all amounts recovered or recoverable by
Seller on account of insurance on the effected Property (“Insurance
Assignment”). In such instance, the obligation to effectuate such Insurance
Assignment and deliver the proceeds thereof to Purchaser shall survive the
Closing and Seller shall reasonably cooperate with Purchaser in connection
therewith. Notwithstanding the foregoing, if either (i) more than 20% of the
square footage of the improvements on an individual Property is destroyed by a
casualty prior to Closing, or (ii) any Major Tenant at the affected Property has
the right to terminate its Lease or abate rent payable thereunder as a result of
such casualty (collectively, a “Material Casualty”), instead of accepting the
Insurance Assignment, Purchaser may elect not to close on such effected
Property, in which case the applicable Purchase Price allocation for such
Property shall be deducted from the Purchase Price.







--------------------------------------------------------------------------------






Article 11.    Condemnation.
Prior to Closing, if eminent domain proceedings are commenced against any
portion of any Property, Seller shall immediately give notice thereof to
Purchaser, and unless such proceedings constitute a Material Condemnation (as
hereafter defined), Purchaser shall, with respect to each such instance, proceed
to Closing, and receive at Closing all condemnation awards received by Seller
with respect thereto and an assignment of Seller’s eminent domain rights with
respect to the effected Property. Notwithstanding the foregoing, if either (i)
more than 20% of the square footage of the improvements on an individual
Property are subject to any eminent domain proceeding prior to Closing, (ii) any
Major Tenant at the affected Property has the right to terminate its Lease or
abate rent payable thereunder as a result thereof, (iii) such eminent domain
proceedings would have a material adverse effect on access to or parking at the
affected individual Property, or result in the affected individual Property no
longer complying with applicable laws and regulations (collectively, a “Material
Casualty”), instead of accepting the Condemnation Proceeds, Purchaser may elect
not to close on such effected Property, in which case the applicable Purchase
Price allocation for such Property shall be deducted from the Purchase Price.

Article 12.    Brokers.
Except for the fees and commissions payable to BMO Capital Markets and CBRE in
connection with the transactions hereunder, which shall be paid by Seller, each
of the parties represents to the other that such party has not incurred any
brokerage commission or finder’s fee as a result of this transactions, and each
party agrees to hold the other harmless from all liabilities incurred by the
other relating to such brokerage commission or finder’s fee incurred as a result
of the actions of such party. The provisions of this Article 12 shall survive
termination of this Agreement.

Article 13.    Default.

13.1    Default by Purchaser. If Purchaser (a) defaults in its obligation to
purchase the Property from Seller and close pursuant to this Agreement or (b)
defaults in another material obligation hereunder other than its obligations to
be performed on the Closing Date hereunder, and such default is not cured within
ten (10) days after Purchaser receives written notice of default from Seller,
but in no event later than the scheduled Closing Date, Seller shall have the
right in either case to immediately terminate this Agreement upon written notice
to Purchaser and retain the Earnest Money as liquidated damages to recompense
Seller for time spent, labor and services performed, and the loss of its
bargain. Purchaser and Seller agree that it would be impracticable or extremely
difficult to affix damages if Purchaser so defaults and that the Earnest Money
represents a reasonable estimate of Seller’s damages. If Purchaser does so
default and Seller elects to terminate, this Agreement shall be terminated and
Purchaser shall have no further right, title, or interest in or to the Property.
Nothing in this Paragraph 13.2 shall be deemed to limit or prevent Seller from
exercising any right of termination expressly provided elsewhere in this
Agreement.







--------------------------------------------------------------------------------






13.2    Default by Seller. If either (i) Seller defaults in its obligations to
be performed hereunder prior to the Closing Date and such default is not cured
within the ten (10) business days after Seller receives written notice of
default from Purchaser, but in no event later than the scheduled Closing Date,
or (ii) Seller defaults in its obligations to sell and convey the Property to
Purchaser pursuant to this Agreement or its other obligations to be performed on
the Closing Date, Purchaser’s sole remedy shall be: (a) to terminate this
Agreement, in which event Purchaser shall be entitled to a refund of the Earnest
Money; or (b) to bring legal action for specific performance, provided that any
suit for specific performance must be brought within ninety (90) days of the
scheduled Closing Date. If Purchaser terminates this Agreement pursuant to this
paragraph, Seller also shall be required to reimburse Purchaser for its
out-of-pocket, third party costs and expenses incurred in connection with the
transactions contemplated herein up to a maximum amount of $1,000,000.00.
Purchaser hereby waives any other rights or remedies as a result of a Seller
default described in this Section 13.2, provided, however, that nothing in this
Paragraph 13.2 shall be deemed to limit or prevent Purchaser from exercising any
right of termination expressly provided elsewhere in this Agreement.
In any action or proceeding to enforce this Agreement or any term hereof, the
prevailing party shall be entitled to recover its reasonable costs and
attorneys’ fees.

Article 14.    Termination.
Except as expressly provided in this Agreement to the contrary, if this
Agreement is terminated by Purchaser prior to the Due Diligence Date or
otherwise pursuant to the terms hereof, the Earnest Money shall be returned to
Purchaser, and upon such termination, the respective rights of Seller and
Purchaser arising out of this Agreement shall immediately cease except for the
rights and obligations that are specifically provided to survive herein.
Purchaser agrees to execute, acknowledge, and deliver to Seller within three
(3) business days after any termination of this Agreement in accordance with the
terms hereof a termination of this Agreement in recordable form to remove the
cloud of this Agreement from each of the Properties, but Purchaser’s failure to
give such termination(s) shall not affect the termination of this Agreement in
accordance with its terms. Purchaser’s failure to terminate this Agreement
before the expiration of the Due Diligence Period (including any deemed
termination in accordance with the terms hereof) shall be deemed the complete
and irrevocable waiver of Purchaser’s rights to terminate this Agreement
pursuant to Section 8.2.

Article 15.    Assignability.
Purchaser may not assign its rights under this Agreement without the consent of
Seller, which consent may be given or withheld by Seller in Seller’s sole and
absolute discretion. Notwithstanding the foregoing, Purchaser may assign, in
whole or in part, its rights under this Agreement to affiliated Purchaser
entities; provided, however, that Purchaser shall not be relieved of any
obligations under this Agreement as a result of any such assignment(s).

Article 16.    Confidentiality







--------------------------------------------------------------------------------






16.1    General. Purchaser acknowledges that any documents, instruments, records
or other information delivered by Seller to Purchaser pursuant to the provisions
of this Agreement, including, without limitation, the Records pursuant to
Section 8.2 of this Agreement (collectively, the “Information”), shall, at all
times prior to the Closing, be kept confidential by Purchaser, will not be used
for any purpose other than in connection with Purchaser’s due diligence (the
“Evaluation”) of the Premises pursuant to the terms of this Agreement, and,
except as provided in Section 16.2 of this Agreement, Purchaser shall neither
disclose nor allow the disclosure of the Information to anyone other than such
of Purchaser’s, directors, officers, lenders, employees, agents, counsel,
consultants, or representatives (collectively, “Purchaser’s Representatives”) as
are appropriate in order to conduct such Evaluation. Purchaser shall (a) inform
each of Purchaser’s Representatives receiving Information of the confidential
nature of the Information and (b) direct Purchaser’s Representatives to treat
the Information confidentially and not to use it other than in connection with
such Evaluation. Purchaser shall not circulate, and will not permit to be
circulated, the terms of, nor the existence of, any Information other than to
Purchaser’s Representatives as provided in this Section 16.1.

16.2    Permitted Disclosures. Notwithstanding the provisions of Section 16.1
above, Purchaser shall be permitted to disclose Information: (a) to any
governmental authority, if required by any law, rule, or regulation, or any
subpoena, interrogatory, civil investigation, demand, or similar process
applicable to Seller; or (b) pursuant to the order of any court of competent
jurisdiction requiring such disclosure. In any of the foregoing instances,
Purchaser shall promptly notify Seller of such required disclosure to permit
Seller to seek a protective order or to take other appropriate action to waive
Purchaser’s compliance with the provisions of this Section 16. Purchaser shall
also, if so requested, cooperate (at no material cost or expense to Purchaser)
in Seller’s efforts to obtain a protective order or other reasonable assurance
that confidential treatment will be accorded the Information.

16.3    Representatives. Any Information furnished to Purchaser or any of
Purchaser’s Representatives by Seller or any direct or indirect member, manager,
partner, officer, director, employee, contractor, attorney, asset manager,
management company, appraiser, engineer, advisor or agent of Seller (each a
“Seller’s Representative”) will be deemed for the purposes of this Agreement to
have been furnished by Seller. Purchaser shall, as soon as reasonably possible
upon Seller’s request following the termination of this Agreement, return to
Seller all written Information and any other written material containing or
reflecting any of the Information that has been provided to Purchaser and will
not retain any copies, extracts, or other reproductions, in whole or in part, of
such written Information or materials. Purchaser acknowledges that (a) except as
expressly set forth in this Agreement, neither Seller nor any Seller’s
Representatives makes any representation or warranty as to the accuracy or
completeness of any such information, (b) Purchaser is not relying on any
express, implied, or statutory representations or representations by operation
of law, (c) except as expressly set forth in this Agreement, Seller and Seller’s
Representatives expressly disclaim making any such representations, and (d)
except as expressly set forth in this Agreement, neither Seller nor any Seller
Representative will have any liability to Purchaser or Purchaser’s
Representatives resulting from the use of the Information by Purchaser or
Purchaser’s Representatives. Without the prior written consent of Seller,
neither Purchaser nor any of Purchaser’s Representatives shall communicate
(regarding the Premises) with any lender of Seller (or any loan







--------------------------------------------------------------------------------





participant of any such lender). Purchaser shall have the right to communicate
with tenants, subtenants and other occupants at the Premises upon reasonable
advance notice to Seller and provided that Purchaser shall allow a
representative of Seller to be present.

16.4    Public Disclosures. From and after the Effective Date and prior to the
Closing, neither Purchaser nor Seller shall make any public disclosure of the
terms or existence of this transaction except (a) Seller may issue a press
release any time after the Effective Date, which may include only information
that otherwise would be contained in Seller’s securities filings; and (b) Seller
or Purchaser may make public disclosures with respect to this transaction to the
extent such party reasonably believes the same to be required by the Securities
and Exchange Commission or under applicable securities laws. Following the
Closing, each of Seller and Purchaser may issue such other mutually approved
press releases or other statements regarding the sale of the Property as such
party desires in its sole discretion; provided that in issuing such press
releases or other statements, neither party shall mention by name the other
party hereto except to the extent the issuing party reasonably believes that the
naming of the other party hereto to be required under applicable securities
laws. In addition, nothing shall prevent either party from disclosing any
information with respect to the transaction contemplated herein, any matters set
forth in this Agreement, or any of the terms and provisions of this Agreement if
and to the extent that such disclosure is required by applicable law or a court
or other binding order or by applicable administrative rule or regulation or
order of any regulatory or supervisory agency or authority with competent
jurisdiction over such matter.

16.5    Survival. The provisions of this Section 16 shall survive the Closing or
any earlier termination of this Agreement.

Article 17.    Notices.
All notices required or permitted hereunder shall be in writing and shall be
served on the parties at the addresses set forth below. Any such notices must be
(a) sent by overnight delivery using a nationally recognized overnight courier,
in which case notice shall be deemed delivered one business day after deposit
with such courier, (b) sent by e-mail, with written confirmation delivered no
later than the following business day by overnight delivery using a nationally
recognized overnight courier, in which case notice shall be deemed delivered
upon transmission of such email, or (c) sent by personal delivery, in which case
notice shall be deemed delivered upon receipt. Any notice sent by email or
personal delivery and delivered after 11:59 p.m., Minneapolis, Minnesota time,
shall be deemed received on the next business day. Attorneys for each party
shall be authorized to give notices for such party. A party’s address may be
changed by written notice to the other party; provided, however, that no notice
of a change of address shall be effective until actual receipt of such notice.
Copies of notices are for informational purposes only, and a failure to give or
receive copies of any notice shall not be deemed a failure to give notice.
If to Seller:
IRET Properties

800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Grant Campbell








--------------------------------------------------------------------------------





Telephone: 952-401-4816
Email: gcampbell@iret.com


with copy to:
IRET Properties
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Anne Olson
Telephone: 952-401-4811
Email: aolson@iret.com
and
Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Attn: Laura Graf and Marcus Mollison
Telephone: 612-492-6878
Email: graf.laura@dorsey.com
mollison.marcus@dorsey.com


If to Purchaser:
Harrison Street Real Estate, LLC    
444 West Lake Street, Suite 2100
Chicago, IL 60606
Attn: Mark Burkemper; Stephen Gordon; Michael Gershowitz
Email: MBurkemper@harrisonst.com    sgordon@harrisonst.com

MGershowitz@harrisonst.com


with copy to:
DLA Piper LLP (US)
444 West Lake Street, Suite 900
Chicago, IL 60606
Attn: David Sickle
Email: david.sickle@dlapiper.com
    







--------------------------------------------------------------------------------





If to Title Company:
First American Title Insurance Company
801 Nicollet Mall, Suite 1900
Minneapolis, MN 55402
Attn: Kristi Broderick
Telephone: 612-305-2005
Email: kbroderick@firstam.com     


Article 18.    Tax Deferred Exchange.
The parties acknowledge that Seller may elect to sell, and Purchaser may elect
to buy, any or all of the Real Property in connection with the completion of a
tax-deferred exchange under Section 1031 of the Internal Revenue Code of 1986.
Each party hereby agrees to take such reasonable steps, at no cost to such
party, as the other may require in order to complete such tax-deferred exchange,
including paying or accepting all or a portion of the Purchase Price to or from
a third party.

Article 19.    Miscellaneous.

19.1    Entire Agreement; Modification. This Agreement embodies the entire
agreement and understanding between Seller and Purchaser, and supersedes any
prior oral or written agreements, relating to this transaction. This Agreement
may not be amended, modified or supplemented except in a writing executed by
both Seller and Purchaser. No term of this Agreement shall be waived unless done
so in writing by the party benefited by such term.

19.2    Survival; No Merger. The terms of this Agreement shall survive and be
enforceable after the Closing and shall not be merged therein.

19.3    Governing Law. This Agreement shall be construed under and governed by
the laws of the State of Minnesota.

19.4    Severability. If any term of this Agreement or any application thereof
shall be invalid or unenforceable, the remainder of this Agreement and any other
application of such term shall not be affected thereby.

19.5    Time of the Essence. Time is of the essence under this Agreement.

19.6    Construction. The rule of strict construction shall not apply to this
Agreement. This Agreement shall not be interpreted in favor of or against either
Seller or Purchaser merely because of their respective efforts in preparing it.

19.7    Captions, Gender, Number and Language of Inclusion. The article and
section headings in this Agreement are for convenience of reference only and
shall not define, limit or prescribe the scope or intent of any term of this
Agreement. As used in this Agreement, the singular shall include the plural and
vice versa, the masculine, feminine and neuter adjectives shall include one
another, and the following words and phrases shall have the following meanings:
(i) “including” shall mean “including but not limited to”, (ii) “terms” shall
mean







--------------------------------------------------------------------------------





“terms, provisions, duties, covenants, conditions, representations, warranties
and indemnities”, (iii) “any of the Property” or “any of the Real Property”
shall mean “the Property or any part thereof or interest therein” or “the Real
Property or any part thereof or interest therein”, as the case may be,
(iv) “rights” shall mean “rights, duties and obligations”, (v) “liabilities”
shall mean “liabilities, obligations, damages, fines, penalties, claims,
demands, costs, charges, judgments and expenses, including reasonable attorneys’
fees”, (vi) “incurred by” shall mean “imposed upon or suffered or incurred or
paid by or asserted against”, (vii) “applicable law” shall mean “all applicable
Federal, state, county, municipal, local or other laws, statutes, codes,
ordinances, rules and regulations”, (viii) “about the Property” or “about the
Real Property” shall mean “in , on, under or about the Property” or “in, on
under or about the Real Property”, as the case may be, (ix) “operation” shall
mean “use, non-use, possession, occupancy, condition, operation, maintenance or
management”, and (x) “this transaction” shall mean “the purchase, sale and
related transactions contemplated by this Agreement”.

19.8    Binding Effect. This Agreement shall inure to the benefit of and shall
bind the respective heirs, executors, administrators, successors and assigns of
Seller and Purchaser.

19.9    Counterparts. This Agreement may be executed and delivered in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. To facilitate execution of this
Agreement, the parties may execute and exchange by email counterparts of the
signature pages.

19.10    Limitation of Liability. Notice is hereby given that all persons
dealing with Seller shall look to the assets of Seller for the enforcement of
any claim against Seller. None of the officers, directors, employees, owners or
partners of Seller shall have any personal liability for any of the liability or
obligations of Seller.
19.11    Joint and Several. To the extent either the Seller or Purchaser
hereunder are comprised of more than one person or entity, the liability and
obligations hereunder of all such parties comprising Seller or Purchaser, as
applicable, shall be joint and several. This Section 19.11 shall survive the
Closing.
19.12    Rentable Square Footage. If a tenant or its Affiliates occupy space in
a particular Property pursuant to multiple Leases, the rentable square footage
under all such Leases shall be aggregated hereunder when calculating the
rentable square footage occupied by such tenant pursuant to its Lease.
 


END OF ARTICLE













--------------------------------------------------------------------------------






SIGNATURE PAGE

FOR

PURCHASE AGREEMENT

BY AND BETWEEN

IRET PROPERTIES

AND

HARRISON STREET REAL ESTATE, LLC
Seller and Purchaser have caused this Agreement to be executed and delivered as
of the date first above written.
SELLER:


IRET PROPERTIES,
a North Dakota Limited Partnership


By:    IRET, Inc., a North Dakota corporation
Its:     General Partner


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: Chief Executive Officer




By: /s/ Anne Olson
Name: Anne Olson
Title: Executive Vice President








Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------





IRET - BILLINGS 2300 CBR, LLC, a North Dakota limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President




MINNESOTA MEDICAL INVESTORS, LLC, a Delaware limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President




SMB OPERATING COMPANY, LLC, a Delaware limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President




MISSOULA 3050 CBR, LLC, a North Dakota limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President







--------------------------------------------------------------------------------





Dated as of: November 30, 2017
PURCHASER:

HARRISON STREET REAL ESTATE, LLC,
a Delaware limited liability company


By:    /s/ Stephen Gordon
    Name: Stephen Gordon
Title: General Counsel & Senior Managing Director









--------------------------------------------------------------------------------






JOINDER OF TITLE COMPANY
The undersigned hereby agrees to act as Title Company under the foregoing
Purchase Agreement and to hold and disburse the Earnest Money in accordance with
the terms thereof.
Dated: November 30, 2017.
FIRST AMERICAN TITLE INSURANCE COMPANY

By /s/ Jodi Tagessen ____________

Its Senior Escrow Officer, Counsel    




39
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT A


Schedule of Properties and Allocated Purchase Price




OWNED SITES


Seller
Name
Address
City
State
Allocated PP
IRET Properties
Burnsville 303 Nicollet Medical
303 East Nicollet Boulevard
Burnsville
MN
$20,400,000.00
IRET Properties
Burnsville 305 Nicollet Medical
305 East Nicollet Boulevard
Burnsville
MN
$12,800,000.00
IRET Properties
Pavilion II
1001 East Superior Street
Duluth
MN
$22,100,000.00
IRET Properties
Ritchie Medical Plaza
310 North Smith Avenue
St. Paul
MN
$16,500,000.00
MN Medical
Edina 6517 Drew Avenue
6517 Drew Avenue South
Edina
MN
$3,000,000.00
SMB
6545 France SMC I
6545 France Avenue South
Edina
MN
$55,300,000.00
SMB
Edina 6525 France SMC II
6525 France Avenue South
Edina
MN
$22,800,000.00
SMB
6565 France SMC III
   *included Ground Leased Parking Ramp
6565 France Avenue South
Edina
MN
$24,900,000.00
IRET Properties
2800 Medical Building
2800 Chicago Ave South
Minneapolis
MN
$12,500,000.00
IRET Properties
2828 Midtown Medical & Parking Ramp
2828 Chicago Ave South
Minneapolis
MN
$29,000,000.00
IRET Billings
Billings 2300 Grant Road
2300 Grant Road
Billings
MT
$5,500,000.00
IRET Properties
Bismarck 715 East Broadway (incl. vacant land at 700 E. Main)
715 East Broadway Ave and 700 East Main Ave
Bismarck
ND
$5,400,000.00
IRET Properties
Park Dental
6437 Brooklyn Boulevard
Brooklyn Center
MN
$3,400,000.00
IRET Properties
Prairie Care Medical
9400 Zane Avenue North
Brooklyn Park
MN
$41,900,000.00
IRET Properties
Duluth Denfeld Clinic
4702 Grand Avenue
Duluth
MN
$4,000,000.00
IRET Properties
Fresenius
4700 Mike Colalillo Drive
Duluth
MN
$1,900,000.00
IRET Properties
Wells Clinic
1120 East 34th Street
Hibbing
MN
$3,700,000.00
IRET Properties
High Pointe Health Campus
8650 Hudson Boulevard
Lake Elmo
MN
$9,000,000.00



EAST\148676904. 7    A-2



--------------------------------------------------------------------------------





IRET Properties
Plaza - Trinity
2815 16th Street Southwest
Minot
ND
$10,000,000.00
IRET Missoula
Missoula 3050 Great Northern Ave
3050 Great Northern Avenue
Missoula
MT
$5,500,000.00
IRET Properties
Lakeside Medical Plaza
17001 Lakeside Hills Plaza
Omaha
NE
$6,600,000.00
IRET Properties
Gateway Clinic - Sandstone
204 Lundorff Drive
Sandstone
MN
$300,000.00
IRET Properties
St. Michael Clinic
4300 Edgewood Drive NE
St. Michael
MN
$3,000,000.00


GROUND LEASED SITES


Seller
Name
Address
City
State
Allocated PP
IRET Properties
Pavilion I
920 East First Street
Duluth
MN
$15,600,000.00
IRET Properties
Edina 6363 France Medical
6363 France Ave South
Edina
MN
$23,100,000.00
IRET Properties
Edina 6405 France Medical
6405 France Avenue South
Edina
MN
$23,300,000.00
IRET Properties
Minneapolis 701 25th Avenue Medical
701 25th Avenue South
Minneapolis
MN
$15,700,000.00
IRET Properties
Gardenview Medical Building
    *Includes Gardenview Condominiums
347 Smith Avenue North
St. Paul
MN
$14,000,000.00
IRET Properties
Airport Medical Building
7550 34th Avenue South
Minneapolis
MN
$2,500,000.00
IRET Properties
Mariner Clinic
109 North 28th Street East
Superior
WI
$3,800,000.00










--------------------------------------------------------------------------------






EXHIBIT B


Legal Descriptions of Land


2800 Medical Building
The land is situated in the City of Minneapolis, County of Hennepin, State
of Minnesota, and is described as follows:
Parcel 1:
Unit Nos. 1 and 2, CIC No. 1848, IRET-Chicago Avenue Medical Condominium, a
condominium located in the County of Hennepin. 
 
(Torrens property, Certificate of Title No. 1316315)  
 
Parcel 2:
Non-exclusive pedestrian easement for access purposes, as set forth in the
Declaration of Easement for Access Purposes, dated December 28, 2009, recorded
December 29, 2009, as Document No. T4716756, in the Office of the Hennepin
County Registrar of Titles.




2828 Midtown Medical & Parking Ramp
The land is situated in the City of Minneapolis, County of Hennepin, State
of Minnesota, and is described as follows:
Parcel 1:
Unit No. 3, CIC No. 1848, IRET-Chicago Avenue Medical Condominium, a condominium
located in the County of Hennepin. 
 
(Torrens property, Certificate of Title No. 1316315)  
 
Parcel 2:
Non-exclusive pedestrian easement for access purposes, as set forth in the
Declaration of Easement for Access Purposes, dated December 28, 2009, recorded
December 29, 2009, as Document No. T4716756, in the Office of the Hennepin
County Registrar of Titles.





B-1
EAST\148676904.7

--------------------------------------------------------------------------------





Airport Medical Building


Real property in the City of Met Airport, County of Hennepin, State
of Minnesota, described as follows: 
 
Parcel 1:
That part of the Southwest Quarter of Section 31, Township 28, Range 23,
Hennepin County, Minnesota, described as commencing at the Southwest corner of
said Section 31; thence on an assumed bearing of North 0 degrees 55 minutes 24
seconds West, along the West line of said Section 31, a distance of 757.50 feet;
thence North 89 degrees 07 minutes 06 seconds East a distance of 979.47 feet;
thence North 0 degrees 56 minutes 48 seconds West a distance of 262.45 feet,
along a line hereinafter referred to as Line "A", to the point of beginning of
the parcel to be described; thence South 89 degrees 03 minutes 12 seconds West a
distance of 1.04 feet; thence Westerly a distance of 136.75 feet along a
tangential curve concave to the South having a radius of 400.00 feet and a
central angle of 19 degrees 35 minutes 19 seconds; thence South 69 degrees 27
minutes 53 seconds West, tangent to said curve, a distance of 7.76 feet; thence
Northerly a distance of 57.31 feet along a tangential curve concave to the
Northeast having a radius of 30.00 feet and a central angle of 109 degrees 27
minutes 15 seconds; thence North 01 degree 04 minutes 52 seconds West, tangent
to last described curve, a distance of 674.26 feet; thence Northerly a distance
of 7.22 feet along a tangential curve concave to the East having a radius of
27.00 feet and a central angle of 15 degrees 19 minutes 48 seconds; thence North
89 degrees 13 minutes 22 seconds East, not tangent to last described curve, a
distance of 173.63 feet; thence South 00 degrees 56 minutes 48 seconds East a
distance of 36.98 feet; thence North 89 degrees 13 minutes 22 seconds East a
distance of 27.58 feet to a point hereinafter referred to as Point "A"; thence
South 00 degrees 56 minutes 48 seconds East a distance of 438.08 feet; thence
South 89 degrees 03 minutes 24 seconds West a distance of 18.00 feet to the
Northerly extension of said Line "A"; thence South 00 degrees 56 minutes 48
seconds East, along said Northerly extension, a distance of 208.19 feet to the
point of beginning.  
 
Parcel 2:
Non-exclusive easements for access and utilities as contained in Amended
Memorandum of Sublease dated March 16, 2001, filed May 22, 2001 as Document No.
7475237.


Billings 2300 Grant Road
The land is situated in the City of Billings, County of Yellowstone, State
of Montana, and is described as follows:
LOT 1-A, BLOCK 3, OF AMENDED LOT 1, BLOCK 3, HOGAN HOMESTEAD SUBDIVISION, IN THE
CITY OF BILLINGS, YELLOWSTONE COUNTY, MONTANA, ACCORDING TO THE OFFICIAL PLAT ON
FILE IN THE OFFICE OF THE CLERK AND RECORDER OF SAID COUNTY, UNDER DOCUMENT
#3100012. 










--------------------------------------------------------------------------------





Bismarck 700 East Main (Vacant Land) & Bismarck 715 East Broadway
The Land is described as follows:
Real property in the City of Bismarck, County of Burleigh, State of North
Dakota, described as follows:
 
PARCEL 1: 
 
LOTS 15 AND 16, BLOCK 42, ORIGINAL PLAT TO THE CITY OF BISMARCK, BURLEIGH
COUNTY, NORTH DAKOTA 
 
PARCEL 2: 
 
LOTS 17 AND 18, BLOCK 42, ORIGINAL PLAT TO THE CITY OF BISMARCK, BURLEIGH
COUNTY, NORTH DAKOTA 
 
PARCEL 3: 
 
SOUTH 66 FEET OF LOTS 7 AND 8, BLOCK 42, ORIGINAL PLAT TO THE CITY OF BISMARCK,
BURLEIGH COUNTY, NORTH DAKOTA
 

PARCEL 4: 
 
LOTS 11, 12, 13 AND 14, BLOCK 42, ORIGINAL PLAT TO THE CITY OF BISMARCK,
BURLEIGH COUNTY, NORTH DAKOTA 
 
PARCEL 5: 
 
NORTH 64 FEET OF LOTS 7 AND 8, BLOCK 42, ORIGINAL PLAT TO THE CITY OF BISMARCK,
BURLEIGH COUNTY, NORTH DAKOTA


PARCEL 6: 
 
LOTS 9 AND 10, BLOCK 42, ORIGINAL PLAT TO THE CITY OF BISMARCK, BURLEIGH COUNTY,
NORTH DAKOTA 
 
PARCEL 7: 
 
A PARCEL OF LAND COMPRISING ALL THOSE PARTS OF BLOCK 40 AND 42 AND OF THE
VACATED INTERVENING ALLEY AND OF THAT PART OF VACATED 8TH STREET, ALL IN THE
ORIGINAL PLAT OF THE CITY OF BISMARCK, BURLEIGH COUNTY, NORTH DAKOTA, ACCORDING
TO THE RECORDED PLAT THEREOF ON FILE AND OF RECORD IN THE OFFICE OF THE REGISTER
OF DEEDS IN AND FOR BURLEIGH COUNTY, NORTH DAKOTA, BOUNDED AND DESCRIBED AS
FOLLOWS: BEGINNING AT THE SOUTHWEST CORNER OF LOT 19 IN SAID BLOCK 42; THENCE
NORTH ALONG THE WEST LINE OF BLOCK 42 OF THE NORTHWEST CORNER THEREOF; THENCE
EAST ALONG THE NORTH LINE OF SAID BLOCK 42 AND ITS EAST EXTENSION ACROSS SAID
VACATED ALLEY AND SAID VACATED 8TH STREET AND CONTINUING ALONG THE NORTH LINE OF
SAID BLOCK 40 A DISTANCE OF 428 FEET; THENCE SOUTH TO A POINT IN THE SOUTH LINE
OF LOT 19 IN SAID BLOCK 40 A DISTANCE OF 428 FEET EAST OF THE POINT OF
BEGINNING; THENCE WEST TO THE POINT OF BEGINNING.  









--------------------------------------------------------------------------------





Burnsville 303 Nicollet Medical
The land is situated in the City of Burnsville, County of Dakota, State
of Minnesota, and is described as follows:
Parcel 1:
Tract B, REGISTERED LAND SURVEY NUMBER 53, files of Registrar of Titles, County
of Dakota. 
 
Torrens Property-Certificate of Title No. 144444 
 
Parcel 2:
Non-exclusive easements created by Pedestrian Link Reciprocal Easement and
Operating Agreement recorded February 12, 1988 as Document No. 198594; amended
by Document Nos. 244186, 251108 and 416404. 
 
Parcel 3:
Non-exclusive easements as contained in Cross Utility Easement Agreement
recorded February 17, 2000 as Document No. 416405; amended by Document No.
460372.


Burnsville 305 Nicollet Medical
The land is situated in the City of Burnsville, County of Dakota, State
of Minnesota, and is described as follows:
Parcel 1:
Tract C, REGISTERED LAND SURVEY NUMBER 53, files of Registrar of Titles, County
of Dakota. 
 
Torrens Property-Certificate of Title No. 144443 
 
Parcel 2:
Non-exclusive easements as contained in Parking Agreement recorded December 31,
1986 as Document No. 179500, as amended by Document Nos. 198597, 237321, 244187,
321188, 416403 and 624034. 

Parcel 3:
Non-exclusive easements created by Pedestrian Link Reciprocal Easement and
Operating Agreement recorded February 12, 1988 as Document No. 198594; amended
by Document Nos. 244186, 251108 and 416404. 
 
Parcel 4:
Non-exclusive easements as contained in Cross Utility Easement Agreement
recorded February 17, 2000 as Document No. 416405; amended by Document No.
460372.










--------------------------------------------------------------------------------





Duluth Denfeld Clinic
The land is situated in the City of Duluth, County of ST. LOUIS, State
of Minnesota, and is described as follows:  

That part of Block 67, Addition to Oneota and Block 67, Oneota, and the adjacent
vacated streets and alleys according to the recorded plat thereof described as
follows:
Commencing at the most westerly corner of Block 66, Addition to Oneota; thence
Southeasterly along the southwesterly line of said Block 66, a distance of
111.42 feet to the northwesterly right-of-way line of Burlington Northern, Inc.,
formerly the Northern Pacific Railroad Company; thence continue southeasterly
along the southwesterly line of said Block 66 a distance of 168.58 feet to the
most southerly corner of said Block 66; thence northeasterly along the
southeasterly line of said Block 66, Addition to Oneota and said Block 67,
Oneota, a distance of 480.00 feet to the most southerly corner of said Block 67,
Oneota; thence continuing northeasterly along the southeasterly line of said
Block 67, Oneota, a distance of 128.00 feet to the POINT OF BEGINNING; thence
continuing along the southeasterly line of said Block 67, Oneota, a distance of
312.00 feet; thence northwesterly parallel with the northeasterly line of said
Block 67 a distance of 280.00 feet to the southeasterly right-of-way of Grand
Avenue; thence southwesterly along the northwesterly line of said Block 67 (also
being the southeasterly right-of-way of Grand Avenue) a distance of 269.67 feet;
thence southeasterly parallel with the northeasterly line of said Block 67,
Oneota, a distance of 113.45 feet to the northwesterly right-of-way line of said
Burlington Northern, Inc., then southwesterly along the northwesterly
right-of-way line of said Burlington Northern, Inc., a distance of 27.33 feet;
thence southeasterly along a line parallel with the southwesterly line of Block
67 a distance of 126.88 feet; thence southwesterly parallel with the
southeasterly line of said Block 67 a distance of 15.00 feet; thence
southeasterly parallel with the southwesterly line of Block 67 a distance of
40.00 feet to the POINT OF BEGINNING, and there terminating,


Together with the adjacent vacated north half of Traverse Street (now Second
Street).  
 
(Abstract and Torrens Property) 
 
The Torrens portion of the property described above is described as follows: 
 
That part of Lot 4 Block 67 ADDITION TO ONEOTA and Lot 4 Block 67 ONEOTA lying
northeasterly of a line parallel with and distant 29 feet, 8 inches from the
northeasterly line of Lot 4, Block 67, Oneota. 
 
(Certificate of Title No. 299522)










--------------------------------------------------------------------------------





Edina 6363 France Medical


Real property in the City of Edina, County of Hennepin, State of Minnesota,
described as follows:
  
PARCEL 1:
Lot 2, Block 1, Fairview Southdale Addition, according to the recorded plat
thereof, Hennepin County, Minnesota.
TORRENS PROPERTY: Certificate of Title No. 1068533. 
 
PARCEL 2:
Non-exclusive easements for access, tunnel, utility, and parking purposes
contained and described in the Declaration of Easements and Covenants recorded
as Document No. 2000007, in the Supplement and Amendment to Declaration of
Easements and Covenants recorded as Document No. 2110251, and in the Second
Supplement and Amendment to Declaration of Easements and Covenants recorded as
Document No. T05340942, all in the records of the Registrar of Titles, Hennepin
County, Minnesota. 
 
PARCEL 3:
Non-exclusive easements for access, utility, structural support and encroachment
purposes contained and described in the Declaration of Easements and Covenants
recorded as Document No. 3435498, in the Amendment to Declaration of Easements
and Covenants recorded as Document No. T4775649, and in the Second Amendment to
Declaration of Easements and Covenants recorded as Document No. T05340941, all
in the records of the Registrar of Titles, Hennepin County, Minnesota.
 


Edina 6405 France Medical
The land is situated in the City of Edina, County of Hennepin, State
of Minnesota, and is described as follows:
Parcel 1: 
 
Tract B, Registered Land Survey No. 1716, Hennepin County, Minnesota. 
 
(Torrens property, Certificate of Title No. 1068531) 
 
Tract C, Registered Land Survey No. 1716, Hennepin County, Minnesota. 
 
(Torrens property, Certificate of Title No. 1068532)  
 
Parcel 2: 
 
Non-exclusive easements as set forth in the Declaration of Easements and
Covenants dated June 29, 2001, recorded September 24, 2001, as Document No.
3435498, in the Office of the Hennepin County Registrar of Titles. Amended by
Amendment to Declaration of Easements and Covenants dated July 2, 2010, recorded
August 3, 2010, as Document No. T4775649, in the Office of the Hennepin County
Registrar of Titles. Further amended by Second Amendment to Declaration of
Easements and Covenants dated April 12, 2016, recorded April 19, 2016, as
Document No. T05340941, in the Office of the Hennepin County Registrar of
Titles.










--------------------------------------------------------------------------------





Edina 6517 Drew Avenue
The land is situated in the City of Edina, County of Hennepin, State
of Minnesota, and is described as follows:
All of Lot 3, Block 4, Southdale Acres, Hennepin County, Minnesota, except the
North 157.39 feet thereof as measured along the East and West lines thereof and
except that part thereof lying South of the Easterly extension of the North line
of Lot 2 said Block 4. 
 
Property is Torrens;
Certificate of Title No. 1094622.


Edina 6525 France
The land is situated in the City of Edina, County of Hennepin, State
of Minnesota, and is described as follows:
PARCEL 1:
Tract B, Registered Land Survey No. 1728, Hennepin County, Minnesota.
TORRENS PROPERTY: Certificate of Title No. 1332648. 
 
PARCEL 2:
Non-exclusive easement for pedestrian tunnel purposes contained and described in
the Tunnel Agreement recorded as Document No. 1203328 in the records of the
Registrar of Titles, Hennepin County, Minnesota. 





Fresenius
The land is situated in the City of Duluth, County of St. Louis, State
of Minnesota, and is described as follows:
That part of Lots 3, 4, 5 and 6, Block 3, Oneota Industrial Park First Addition,
lying Southwesterly of a line drawn parallel to and 241.76 feet Southwesterly of
the Southwest line of Lot 2, Block 3, of Oneota Industrial Park First Addition,
extended, described as follows: Beginning at the intersection of a line drawn
parallel to and 241.76 feet Southwesterly of the Southwest line of said Lot 2,
Block 3 and the Easterly right of way line of Colalillo Drive; thence
Southeasterly parallel with the Southwesterly line of said Lot 2, Block 3 a
distance of 418.00 feet; thence deflecting to the right 90 degrees for a
distance of 120.25 feet; thence deflecting to the right 90 degrees for a
distance of 118.00 feet; thence deflecting to the left 55 degrees 06 minutes 28
seconds a distance of 72.99 feet to the Easterly right of way line of Colalillo
Drive; thence Northwesterly along the Easterly right of way of Colalillo Drive a
distance of 314.86 feet to the point of beginning. 
 
EXCEPT minerals. 
 
(Part of the land on Certificate of Title No. 338790)












--------------------------------------------------------------------------------





Gardenview Medical Building
The land is situated in the City of St Paul, County of Ramsey, State
of Minnesota, and is described as follows:
Unit Nos. 5001 and 6001, Common Interest Community No. 385, Garden View Medical
Building Condominium, Ramsey County, Minnesota. 
 
(Torrens Property-Certificate of Title Nos. 513966 and 513967)


Gateway Clinic – Sandstone
The land is situated in the City of Sandstone, County of Pine, State
of Minnesota, and is described as follows:
Lot 1, Block 1, Gateway, Pine County, Minnesota. 
 
Property is Abstract.


High Pointe Health Campus
The land is situated in the City of Lake Elmo, County of Washington, State
of Minnesota, and is described as follows:


Parcel A (Certificate of Title No. 60591): 
 
All that part of the Southeast Quarter of the Southeast Quarter of Section 33,
Township 29 North, Range 21 West, Washington County, Minnesota, described as
follows:
Commence at the southeast corner of said Southeast Quarter; thence North 00
degrees 00 minutes 40 seconds West, along the east line of said Southeast
Quarter, a distance of 435.61 feet to the point of beginning; continue thence
North 00 degrees 00 minutes 40 seconds West, along said east line, a distance of
483.26 feet; thence North 90 degrees 00 minutes 00 seconds West a distance of
683.24 feet; thence South 00 degrees 00 minutes 00 seconds East a distance of
423.69 feet; thence westerly 123.88 feet along the arc of non-tangential curve
concave to the south whose radius is 230.00 feet and whose chord bears South 83
degrees 51 minutes 07 seconds West; thence South 68 degrees 24 minutes 49
seconds West a distance of 102.81 feet to a point on the northerly right of way
line of Hudson Blvd.; thence southeasterly, along said northerly right of way, a
distance of 421.73 feet along the arc of a non-tangential curve concave to the
northeast whose radius is 768.51 feet and whose chord bears South 52 degrees 53
minutes 56 seconds East; thence North 00 degrees 00 minutes 40 seconds West a
distance of 176.36 feet; thence North 89 degrees 35 minutes 53 seconds East a
distance of 175.00 feet; thence South 00 degrees 00 minutes 40 seconds East a
distance of 223.25 feet to a point on the northerly right of way line of Hudson
Blvd.; thence southeasterly, along said northerly right of way line a distance
of 53.13 feet along the arc of a non-tangential curve concave to the north,
whose radius is 768.51 feet and whose chord bears South 84 degrees 06 minutes 58
seconds East; continue thence South 86 degrees 05 minutes 47 seconds East a
distance of 141.01 feet; thence North 00 degrees 00 minutes 40 seconds West a
distance of 301.88 feet; thence North 89 degrees 35 minutes 53 seconds East a
distance of 200.00 feet to the point of beginning and there terminating. 




Parcel B: 
 
Non-exclusive easement for access purposes as contained in the Easement and
Agreement, dated August 30, 2004, recorded October 6, 2004, in the office of the
Registrar of Titles as Doc. No. 1150352.








--------------------------------------------------------------------------------







Lakeside Medical Plaza


The land referred to is situated in the State of Nebraska, County of Douglas and
is described as follows:
 
PARCEL 1: LOT 3, LAKESIDE HILLS REPLAT 4, AN ADDITION TO THE CITY OF OMAHA,
DOUGLAS COUNTY, NEBRASKA. 
 
PARCEL 2: TOGETHER WITH THOSE EASEMENT RIGHTS ARISING PURSUANT TO THE
DECLARATION OF RESTRICTIONS AND GRANT OF EASEMENTS RECORDED JANUARY 12, 2000 IN
MISCELLANEOUS BOOK 1323, PAGE 259 IN THE OFFICE OF THE REGISTER OF DEEDS OF
DOUGLAS COUNTY, NEBRASKA. 
 
PARCEL 3: TOGETHER WITH THOSE INGRESS AND EGRESS EASEMENT RIGHTS ARISING
PURSUANT TO THE PLAT AND DEDICATION RECORDED DECEMBER 29, 1999, IN DEED BOOK
2141, PAGE 27 IN THE OFFICE OF THE REGISTER OF DEEDS OF DOUGLAS COUNTY,
NEBRASKA.


Mariner Clinic


A parcel of land located in the Southeast Quarter of the Southwest Quarter (SE ¼
of SW ¼) of Section Twenty-four (24), Township Forty-nine (49) North, Range
Fourteen (14) West, in the City of Superior, Douglas County, Wisconsin,
described as follows: 
 
Lot 1, Douglas County Certified Survey Map No. 678 recorded October 5, 1998 in
Volume 5, Pages 42-43, as Document No. 702814. more particularly described as
follows: 
 
Commencing at the Southwest corner of said Section Twenty-four (24); thence
North along the West line of said Section 24 on a bearing of N 00°04’42” West a
distance of 80.00 feet; thence East on a bearing of S 89°40’12” East along the
North right of way line of North 28th Street, a distance of 1745.00 feet; thence
North 00°04’42” West a distance of 21.50 feet to the point of beginning; thence
continuing North 00°04’42” West a distance of 283.92 feet; thence North
89°42’12” West a distance of 34.18 feet; thence South 00°04’42” East a distance
of 38.00 feet; thence North 89°42’12” West a distance of 104.65 feet; thence
South 00°04’42” East a distance of 63.66 feet; thence North 89°42’12” West a
distance of 41.60 feet; thence South 00°04’42” East a distance of 48.34 feet;
thence South 89°42’12” East a distance of 41.60 feet; thence South 00°04’42”
East a distance of 133.92 feet; thence South 89°42’12” East a distance of 138.83
feet to the point of beginning and there terminating. 
 
Tax Parcel No. 02-802-07098-15










--------------------------------------------------------------------------------







Minneapolis 701 25th Avenue Medical
The land is situated in the City of Minneapolis, County of Hennepin, State
of Minnesota, and is described as follows:
Parcel A (Abstract property): 
 
The west 147.00 feet of Lots 12, 13 and 14, Block 14, Murphy's Addition to
Minneapolis, lying northerly of the following described line: Commencing at the
northwest corner of said Lot 14; thence on an assumed bearing of South 00
degrees 02 minutes 20 seconds West along the west line of said Lots 12, 13 and
14 a distance of 164.74 feet to the point of beginning of the line to be
described; thence North 89 degrees 59 minutes 14 seconds East a distance of
36.25 feet; thence South 00 degrees 00 minutes 46 seconds East a distance of
1.40 feet; thence North 89 degrees 59 minutes 14 seconds East a distance of
110.75 feet to the east line of the west 147.00 feet of said Lots 12, 13 and 14
and said line there terminating.  
 
Parcel B: 
 
Non-exclusive easements for tunnel purposes as contained in the Easement
Agreement, dated March 26, 1984, recorded September 10, 1984, in the office of
the County Recorder as Doc. No. 4923703. 
 
Parcel C:
Non-exclusive easements for canopy encroachment and vehicular access purposes as
contained in the Easement Agreement, dated March 26, 1984, recorded September
10, 1984, in the office of the County Recorder as Doc. No. 4923704. 
 
Parcel D: 
 
Non-exclusive easements for parking and for ingress and egress purposes as
contained in the Parking Easement Agreement, dated January 23, 1991, recorded
January 25, 1991, in the office of the County Recorder as Doc. No. 5744650.


Missoula 3050 Great Northern Ave
The land is situated in the City of Missoula, County of Missoula, State
of Montana, and is described as follows:
LOT 9 OF RESERVE STREET INDUSTRIAL CENTER - PHASE I, A PLATTED SUBDIVISION IN
THE CITY OF MISSOULA, MISSOULA COUNTY, MONTANA, ACCORDING TO THE OFFICIAL
RECORDED PLAT THEREOF. 
 
COMMONLY KNOWN AS: 3050 GREAT NORTHERN AVENUE, MISSOULA, MT 59808 










--------------------------------------------------------------------------------





Park Dental
The land is situated in the City of Brooklyn Center, County of Hennepin, State
of Minnesota, and is described as follows:
Parcel 1: 
 
Lot 1, Block 1, Dental Center 2nd Addition, Hennepin County, Minnesota. 
 
Property is Abstract. 
 
Parcel 2: 
 
Non-exclusive easements for parking and ingress and egress purposes, as reserved
in Document No. 4472887 and amended by Document No. 7347537.










--------------------------------------------------------------------------------





Pavilion I


Real property in the City of Duluth, County of ST. LOUIS, State of Minnesota,
described as follows:
  
Parcel A: 
 
Lots 7 and 8, Block 20, PORTLAND DIVISION, including all that portion of said
lots lying within 15 feet of the center line of the alley in the rear of said
lots; and Lot 9, Block 20, PORTLAND DIVISION. 
 
St. Louis County, Minnesota.
Torrens Property-Certificate of Title No. 298948.0 
 
Parcel B: 
 
The land included within the following boundaries, to-wit: The center line of
the alley between Block 13 and Block 20, in PORTLAND DIVISION OF DULUTH, the
rear or Southerly line of Lots 10 and 11 in said Block 20, as shown on said
plat, and the Westerly side line of said Lot 10 and the Easterly side line of
said Lot 11 both side lines produced to the said center line of said alley.
and
Lots 10 and 11, Block 20, PORTLAND DIVISION OF DULUTH. 
 
St. Louis County, Minnesota.
Torrens Property-Certificate of Title No. 270028.0 
 
Parcel C: 
 
That tract of land lying and being in Block 20 in PORTLAND DIVISION
OF DULUTH, lying within the following boundary lines to-wit: The
center line of the alley in the rear of said Block; the center line
of First Street in the front of said Block; the extended Easterly and
Westerly lines of Lot 13 in said Block.
and
Lot 12, Block 20, PORTLAND DIVISION OF DULUTH, including that portion
of the vacated alley adjacent thereto. 
 
St. Louis County, Minnesota.
Torrens Property-Certificate of Title No. 264755.0 


Parcel D: 
 
The following described land situated in PORTLAND DIVISION OF DULUTH:
Land included within the following described boundaries:
a. Center line of East First Street;
b. Extended dividing line between Lots numbered 14 and 13; in Block
numbered 20
c. Center line of the alley between Blocks numbered 20 and 13;
d. Center line of Tenth Avenue East. 
 
St. Louis County, Minnesota.
Torrens Property-Certificate of Title No. 210348.0 (Certificate contains
additional land)










--------------------------------------------------------------------------------





Pavilion II
The land is situated in the City of Duluth, County of St. Louis, State
of Minnesota, and is described as follows:
Lots One (1) to Twelve (12), inclusive, and the West 10 feet of Lot Thirteen
(13), Block Sixteen (16), Portland Division of Duluth, including that portion of
the alley which attached to said lots at the time of the vacation thereof. 
 
(Abstract and Torrens Property-Torrens Certificate No. 298846.0)


Plaza – Trinty
Real property in the City of Minot, County of Ward, State of North Dakota,
described as follows:
 
LOT 2, BLOCK 1, IRET SECOND ADDITION TO THE CITY OF MINOT, WARD COUNTY, NORTH
DAKOTA. 


Prairie Care Medical
The land is situated in the City of Brooklyn Park, County of Hennepin, State
of Minnesota, and is described as follows:
Parcel 1: 
 
Lot 1, Block 1, Astra Village 2nd Addition, according to the recorded plat
thereof, Hennepin County, Minnesota. 
 
(Abstract property) 
 
Parcel 2: 
 
Non-exclusive easements for drainage, utility and ingress, egress and roadway as
contained in the Easement Agreement (For Ingress, Egress, Roadway, Utility and
Temporary Construction Purposes) recorded June 6, 2014 as Document No. 10085016.








--------------------------------------------------------------------------------







Ritchie Medical Plaza


Real property in the City of St Paul, County of Ramsey, State of Minnesota,
described as follows:
  
Parcel 1:
Units 2, 3, 4, 8, 9, 10 and 11, Condominium Number 290, Sherman Street Medical
Condominium, Ramsey County, Minnesota. 
 
Parcel 2:
Non-exclusive easements contained in that certain Declaration of Skyway and
Tunnel Easements dated August 16, 1993, filed October 27, 1993, as Document No.
1032578. 
 
Parcel 3:
Non-exclusive easements contained in that certain Declaration of Covenants and
Easements dated August 16, 1993, filed October 27, 1993, as Document No.
1032577. 
 
Parcel 4:
Non-exclusive easements contained in that certain Sherman Street Medical
Condominium Declaration for Condominium dated August 16, 1993, filed December 2,
1993, as Document No. 1036884, as amended by First Amendment to Sherman Street
Medical Condominium Declaration for Condominium dated December 18, 2003, filed
May 24, 2004, as Document No. 1818313. 
 
Torrens Property-Certificate of Title No. 552173.


St. Michael Clinic
The land is situated in the City of St Michael, County of Wright, State
of Minnesota, and is described as follows:
Lot 1, Block 2, Town Center of St. Michael 2nd Addition, Wright County,
Minnesota, according to the recorded plat thereof. 
 
(Abstract Property)










--------------------------------------------------------------------------------





Wells Clinic
The land is situated in the City of Hibbing, County of St. Louis, State
of Minnesota, and is described as follows:
Parcel A (Abstract property): 
 
That part of the Southeast Quarter of the Northwest Quarter of Section 19,
Township 57 North, Range 20 West of the 4th Principal Meridian, described as
follows: 
 
Commencing at a point of the south line 845.17 feet West of the southeast corner
of said Southeast Quarter of the Northwest Quarter, and assuming said south line
to bear West; thence North 1301.97 feet to a point on the north line of said
Southeast Quarter of the Northwest Quarter; thence North 89 degrees 22 minutes
43 seconds East along said north line 150.07 feet to the point of beginning of
the parcel to be described; thence continue North 89 degrees 22 minutes 43
seconds East 615.47 feet to the northwest corner of Lot 12 of A.R.W. Addition to
Hibbing; thence Southerly 312.44 feet along a non-tangential curve, the center
of circle bears North 89 degrees 59 minutes 30 seconds West, with a radius of
5454.58 feet and a central angle of 03 degrees 16 minutes 56 seconds; thence
West 556.42 feet; thence Northwesterly 78.54 feet along a tangential curve
concave to the Northeast with a radius of 50.00 feet and a central angle of 90
degrees 00 minutes 00 seconds; thence North 255.35 feet to the point of
beginning. 

 
Parcel B:
Non-exclusive easement for utility purposes, as contained in the Easement, dated
October 27, 1998, recorded November 10, 1998, in the office of the County
Recorder as Doc. No. 734816. 

 
Parcel C: 
 
Non-exclusive easement for ingress and egress purposes, as contained in the
Easement, dated October 27, 1998, recorded November 10, 1998, in the office of
the County Recorder as Doc. No. 734817.












--------------------------------------------------------------------------------






EXHIBIT C
Reserved






C-1
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT D
Primary Tenant Estoppel Certificates
 
Building
Tenant
Suite No.
2800 Medical
Allina Health Systems
Suite 101
2800 Medical
Allina Health Systems
Suite 400
2800 Medical
Allina/Abbott Northwestern General Medicine Associates
Suite 210A and 114
2800 Medical
Allina/Sister Kenny
Suite 102
 
 
 
Burnsville 303
Fairview Breast Center
Suite 220
Burnsville 303
Fairview Health Services
Suite 100 & 140
Burnsville 303
Fairview Health Services
Suite 120, 160 & 180
Burnsville 303
Fairview Pediatric
Suite 372
Burnsville 303
Fairview Surgical
Suite 300 & 310
Burnsville 303
FHS Maternal Fetal Clinic
Suite 363
Burnsville 303
FHS Ridges Clinic
Suite 200
Burnsville 303
FHS Ridgeview Pharmacy
Suite 161
Burnsville 305
Fairview Pain Management
Suite 377
 
 
 
Edina 6363
Fairview Cardiology
Suite 100
Edina 6363
Fairview Community Pharmacy
Suite 214
Edina 6363
Fairview Health Services
Suite 500
Edina 6363
Fairview Sleep Center
Suite 105
Edina 6363
FHS Southdale Cancer Center
Suite 600
 
 
 
Edina 6405
Fairview MN Heart
Suite W240
Edina 6405
Fairview Surgical
Suite W440
Edina 6405
Fairview Vascular
Suite W340
 
 
 
Edina 6517
Children’s Hospital
 
 
 
 
Edina 6525
Allina/MN Perinatal
Suite 205
Edina 6525
Fairview Health Services
Suite 100
Edina 6525
Fairview-Vein Solutions
Suite 275 & 255
 
 
 
Edina 6545
Fairview Breast Center
Suite 250
Edina 6545
Fairview Crosstown Clinic
Suite 150
Edina 6545
Fairview Crosstown Pharmacy
Suite 100
Edina 6545
Fairview Health Services
Suite 510



D-1
EAST\148676904.7

--------------------------------------------------------------------------------





Edina 6545
Fairview Wound
Suite 586
Edina 6545
FHS - Inst. for Athletic
Suite 450
 
 
 
Gardenview
Childrens
Suite 501
Gardenview
Childrens
Suite 503
Gardenview
Childrens
Suite 600 & 601
Gardenview
Childrens
Suite 603
 
 
 
Minneapolis 701 25th
Fairview Health Services
Suite 500 & 201B
Minneapolis 701 25th
Fairview Health Services Sports Surgery
Suite 101
Minneapolis 701 25th
Fairview Ophthalmology
Suite 302
 
 
 
Ritchie Medical Plaza
Allina Health / Breast
Suite 300
Ritchie Medical Plaza
Allina Health Systems
Suite 330
Ritchie Medical Plaza
Childrens Health Care
Suite 400 & 480
Ritchie Medical Plaza
Childrens Respiratory & Critical Care
Suite 460
 
 
 
St. Michael Clinic
Allina Health Systems
 










--------------------------------------------------------------------------------






EXHIBIT E
Form of Deeds


E-1
EAST\148676904.7

--------------------------------------------------------------------------------









MINNESOTA LIMITED WARRANTY DEED


(Top 3 inches reserved for recording data)

--------------------------------------------------------------------------------

LIMITED WARRANTY DEED
Business Entity to Business Entity


eCRV number: _______________


DEED TAX DUE: $_____________
DATE: [month/day/year]

FOR VALUABLE CONSIDERATION, [INSERT IRET ENTITY], a ________________ under the
laws of the State of _______________(“Grantor”), hereby conveys and quitclaims
to ____________________________, a ________________ under the laws of the State
of ________________ (“Grantee”), real property in __________County, Minnesota,
legally described as follows: See Exhibit A.


Check here if all or part of the described real property is Registered (Torrens)


together with all hereditaments and appurtenances belonging thereto.


This Deed conveys after-acquired title. Grantor warrants that Grantor has not
done or suffered anything to encumber the property, EXCEPT:




Check applicable box:
   The Seller certifies that the Seller does not know of any wells on the
described real property.
   A well disclosure certificate accompanies this document or has been
electronically filed. (If electronically filed, insert WDC number: […].)
   I am familiar with the property described in this instrument and I certify
that the status and number of wells on the described real property have not
changed since the last previously filed well disclosure certificate.
 


Grantor


IRET ENTITY


  By:                   
  Name:                
  Its:                   
  
  By:                   
  Name:                
  Its:                   









E-2
EAST\148676904.7

--------------------------------------------------------------------------------







State of Minnesota, County of __________________


This instrument was acknowledged before me on [month/day/year], by
_______________ as ______________ and by _______________ as ______________of
IRET Properties, a North Dakota limited partnership.




(Stamp)
 


                   
(signature of notarial officer)


Title (and Rank):             


My commission expires:          
         (month/day/year)





THIS INSTRUMENT WAS DRAFTED BY:




 
TAX STATEMENTS FOR THE REAL PROPERTY DESCRIBED IN THIS INSTRUMENT SHOULD BE SENT
TO:











E-3
EAST\148676904.7

--------------------------------------------------------------------------------








iretmobformpurchaseag_image1.jpg [iretmobformpurchaseag_image1.jpg]


EAST\148676904. 7E-4



--------------------------------------------------------------------------------






NEBRASKA SPECIAL WARRANTY DEED




Return to:


SPECIAL WARRANTY DEED


KNOW ALL MEN BY THESE PRESENTS, that [IRET ENTITY], a _________________
(“Grantor”) in consideration of One Dollar in hand paid by ________________,
(“Grantee”) of ________ County and State of __________, does hereby grant,
bargain, sell and convey unto the said Grantee, the following described premises
situated in the County of ___________ and State of Nebraska, to-wit: See Exhibit
A.    


Together with all the tenements, hereditaments, and appurtenances thereunto
belonging, and all the estate, right, title, interest, claim or demand
whatsoever of the said _________ (Grantor) of, in, or to the same, or any part
thereof:


TO HAVE AND TO HOLD the above described premises unto the said grantees and to
their heirs forever; and the said Grantor hereby covenants that Grantor is
lawfully seized of such premises, said premises are free and clear of all liens
and encumbrances, except those easements, restrictions and covenants of record,
Grantor has legal power and lawful authority to convey the premises, and it does
hereby covenant to WARRANT AND DEFEND the said premises against the lawful
claims and demands of all persons claiming by, through, or under it, and against
no other claims or demands.


IN WITNESS WHEREOF we have hereunto set our hand this ___ day of ______, 20__.




Grantor:


IRET ENTITY




By:_______________________________
                                        
STATE OF _____________)
)ss.
COUNTY OF ____________)


The foregoing instrument was acknowledged before me on ___________ __, 20__ by
_____________________, known to be the identical person whose name is affixed to
the foregoing instrument and acknowledged the execution thereof to be his
voluntary act and deed on behalf of said __________________.






EAST\148676904. 7E-5



--------------------------------------------------------------------------------





______________________________
Notary Public
My commission expires________________


EAST\148676904. 7E-6



--------------------------------------------------------------------------------









NORTH DAKOTA LIMITED WARRANTY DEED




This indenture, made this ______ day of _________________________, 201___
between [IRET ENTITY], party of the first part, and ________________________
party of the second part, whose post office address is
____________________________________________________________________ .


WITNESSETH: That said party of the first part in consideration of the sum of One
Dollar ($1.00) to and in hand and paid by the party of the second part, receipt
of which is hereby acknowledged, does hereby GRANT unto the said party of the
second part, all that tract or parcel of land lying and being in the County of
______________ and State of North Dakota, described as follows, to-wit:


See Exhibit A.


The legal description was obtained from a previously recorded instrument.


SUBJECT TO ALL covenants, restrictions, reservations, easements, conditions and
rights appearing of record; and SUBJECT to any state of facts an accurate survey
would show.


AND the said party of the first part, for its successors and assigns, does/do
hereby covenant with the party of the second part, to warrant and defend the
title to the property hereby conveyed against the claim of every person
whatsoever claiming by, through or under the party of the first part.




I certify that the full consideration paid for the property described in this
deed as required under NDCC 11-18-02.2 (1) (c) is $______________________.




    
Grantee or Grantee’s Agent


EAST\148676904. 7E-7



--------------------------------------------------------------------------------







WITNESS, the hands of the Grantor.


[IRET ENTITY]


    




STATE OF________________________


COUNTY OF______________________


On this ______ day of _________________________, 2016, before me personally
appeared ____________________________, known to me to be the person who is
described in, and who executed the within and foregoing instrument and severally
acknowledged that she executed the same.




 
   
Notary Public
My Commission expires:











EAST\148676904. 7E-8



--------------------------------------------------------------------------------







MONTANA SPECIAL WARRANTY DEED


THIS INSTRUMENT WAS PREPARED BY








AND WHEN RECORDED SHOULD BE RETURNED TO:










SPECIAL WARRANTY DEED


FOR VALUABLE CONSIDERATION, in money or money's worth, the receipt and
sufficiency of which is hereby acknowledged, executed this ____day of
____________, 201__ (the “Effective Date”), [IRET ENTITY], a
_____________________ (“Grantor”), grants to _______________________, a
_________________ (“Grantee”), whose address is ______________________________,
and to its successors and assigns, forever, real property situated in
_______________ County, Montana, as more particularly described on Exhibit A
attached hereto and incorporated in this Special Warranty Deed by this
reference.


TO HAVE AND TO HOLD, with all the rights, privileges and appurtenances thereto
belonging or in anywise appertaining, unto the Grantee and its successors and
assigns, forever; and the Grantor, its successors and assigns does hereby
covenant with the Grantee and its successors and assigns, to warrant and defend
the title to said property conveyed against the claim of every person
whatsoever, claiming by, through or under the Grantor, SUBJECT TO the Permitted
Encumbrances set forth on Exhibit B of this Special Warranty Deed.
[SIGNATURE ON FOLLOWING PAGE]


EAST\148676904. 7E-9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed as of the
Effective Date.


GRANTOR:


[IRET ENTITY]
By:                         
Name:    
Title:     
By:                         
Name:    
Title:     






STATE OF                 )
) ss.
COUNTY OF    __________        )
On this ___ day of ________________, 201__, before me personally appeared
_______________ and ____________________ to me known to be the
__________________ and __________________ of the _________________that executed
the within and foregoing instrument, and acknowledged said instrument to be the
free and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that he or she was authorized to execute
said instrument and that the seal affixed is the corporate seal of said
_________________.
    
Notary Public
My Commission Expires:    












EAST\148676904. 7E-10



--------------------------------------------------------------------------------








EXHIBIT F
Form of Assignment of Ground Lease


ASSIGNMENT AND ASSUMPTION OF GROUND LEASES


This Assignment and Assumption of Ground Leases (this “Agreement”) is made and
entered into as of ______________________, 2017 (the “Effective Date”), by and
between [IRET ENTITY], a _________________ (“Assignor”), and
______________________________, a ___________________ (“Assignee”).


RECITALS
Assignor is the tenant under those certain ground leases set forth on Exhibit A
attached hereto and made a part hereof (collectively, the “Ground Leases”).
Assignor desires to assign all of Assignor’s rights and interest under the
Ground Leases to Assignee, and Assignee desires to accept such assignment and
assume and agree to perform all obligations of Assignor under the Ground Leases
arising from and after the Effective Date.
NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor and Assignee hereby agree as follows:
1.    Recitals. The foregoing recitals are correct and are incorporated herein.
2.    Assignment of Ground Leases. Assignor hereby transfers, assigns and
conveys to Assignee, from and after the Effective Date, all of Assignor’s right,
title and interest in, to and under the Ground Leases.
3.    Assumption of Ground Leases. Assignee hereby accepts the assignment of
Assignor’s right, title and interest in, to and under the Ground Leases, and
hereby assumes all of the obligations of Assignor under the Ground Leases first
arising from and after the Effective Date and agrees, for the benefit of
Assignor, to perform and comply with all the terms and agreements contained in
the Ground Leases on the part of the tenant or lessee thereunder to be performed
and complied with from and after the Effective Date.
4.    Miscellaneous. This Agreement shall inure to the benefit of and be binding
upon Assignor and Assignee and their respective successors and assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original and together which shall constitute one and the same
Agreement.
[Remainder of the page intentionally left blank; signature pages follow]


F-1
EAST\148676904.7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Agreement as of the ___ day of ________________, 2017, which instrument is
effective this date.
ASSIGNOR:


[IRET ENTITY]


By:                         
Name:                         
Title:                         






ASSIGNEE:


______________________________________


By:                         
Name:                         
Title:                         








F-2
EAST\148676904.7

--------------------------------------------------------------------------------







EXHIBIT A


Ground Leases










F-3
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT G


Form of Bill of Sale
BILL OF SALE
[IRET ENTITY], a __________________ (“Seller”), in consideration of the sum of
One Dollar ($1.00) and other good and valuable consideration to it in hand paid
by _______________________ (“Purchaser”), the receipt and sufficiency of which
are hereby acknowledged, does hereby quitclaim and convey unto Purchaser all of
Seller’s right, title and interest in and to the tangible personal property
owned by Seller and presently located on the Real Property described on attached
Schedule 1, excluding, however, any fixtures, furniture, equipment and personal
property owned by tenants under the existing leases, any managing agent, or
others.


TO HAVE AND TO HOLD THE SAME unto Purchaser, its successors and assigns forever.


Said conveyance and quit claim hereunder is "as-is, where is, and with all
faults," without any representation or warranty of any kind, express or implied,
including, without limitation, any representation or warranty as to physical
condition, including any latent or patent defects, quality of construction,
workmanship, merchantability, fitness for any particular purpose, title, or any
other matter concerning said personal property, and with no recourse to Seller
for any reason whatsoever except for any express representation and warranty of
Seller set forth in that certain Purchase and Sale Agreement, dated
______________ __, 2017, between Seller and Purchaser.


Dated: _____________ ___, 2017    
[IRET ENTITY]
By                        
Name:
Title:     


G-1
EAST\148676904.7

--------------------------------------------------------------------------------







SCHEDULE 1


Legal Description






G-2
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT H
Form of Assignment and Assumption of Leases, Warranties and Contracts




ASSIGNMENT AND ASSUMPTION
OF LEASES, WARRANTIES, AND CONTRACTS


This Assignment and Assumption of Leases, Warranties, and Contracts (this
“Agreement”) is made and entered into as of ______________________, 2017 (the
“Effective Date”), by and between [IRET ENTITY], a _________________
(“Assignor”), and ______________________________, a ___________________
(“Assignee”).


RECITALS
On even date herewith Assignor has conveyed to Assignee the real property
legally described on Exhibit A attached hereto and made a part hereof (the “Real
Property”).
B.    The Real Property is subject to those certain leases set forth on
Exhibit B attached hereto and made a part hereof, together with any guaranties
of any of said leases (collectively, the “Leases”).
C.    Assignor desires to assign all of Assignor’s right, title and interest in,
to and under the Leases to Assignee, and Assignee desires to accept such
assignment and assume and agree to perform all obligations of Assignor under the
Leases arising from and after the Effective Date.
D.    Assignor also desires to assign to Assignee all of Assignor’s right, title
and interest in any and all contracts, permits, records, plans, warranties, and
intangible personal property owned by Assignor and used in connection with the
Real Property, and Assignee desires to accept such assignment and assume such
obligations of Assignor first arising under such assignment from and after the
date hereof.
NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor and Assignee hereby agree as follows:
1.Recitals. The foregoing recitals are correct and are incorporated herein.
2.Leases. Assignor represents and warrants that (i) Exhibit B attached hereto is
a current, true and complete list of all leases, licenses and occupancy
agreements regarding all or any part of the Real Property, (ii) Assignor has the
right, power and authority to assign the Leases to Assignee, and (iii) Assignor
is the sole holder and owner of the landlord’s interests in the Leases, free and
clear of any liens or encumbrances.


H-1
EAST\148676904.7

--------------------------------------------------------------------------------





3.Assignment of Leases. Assignor hereby transfers, assigns and conveys to
Assignee, from and after the Effective Date, all of Assignor’s right, title and
interest in, to and under the Leases. Assignor also transfers, assigns and
conveys to Assignee any security or damage deposits listed on Exhibit B hereto,
a credit for which Assignee received on the settlement statement in connection
with Assignee’s acquisition of the Real Property from Assignor.
4.Assignment of Contracts, Permits, Records, Plans, Warranties, and Intangible
Personal Property. Assignor hereby conveys, assigns, transfers, and sets over
unto Assignee, all Assignor’s right, title and interest, to the extent
assignable, in and to any and all intangible property owned by Assignor and used
in connection with the Real Property and the buildings and improvements located
thereon (the “Property”), including without limitation the contracts listed on
Exhibit C hereto, and all licenses, permits, warranties, plans, records, and
“Intangible Personal Property” as that term is defined in the Purchase Agreement
(collectively, the “Intangibles”), but excluding cash on hand and in bank and
escrow accounts, whether held by utility companies, local governmental units,
mortgage lenders or Assignor, if any, all trademarks, service marks and trade
names of Assignor and Assignor’s Affiliates, and with reservation by Assignor to
use such names in connection with other property owned by Assignor, and further
excluding any furniture, furnishings, fixtures, business equipment or articles
of personal property belonging to any tenant occupying the Property or otherwise
excluded pursuant to that certain Purchase and Sale Agreement between Assignor,
as seller, and Assignee as purchaser, dated ______________ ____, 2017, for the
sale and purchase of the Property (the “Purchase Agreement”).
5.Assumption of Leases. Assignee hereby accepts the assignment of Assignor’s
right, title and interest in, to and under the Leases, and hereby assumes all of
the obligations of Assignor under the Leases first arising from and after the
Effective Date and agrees, for the benefit of Assignor, to perform and comply
with all the terms and agreements contained in the Leases on the part of the
landlord or lessor thereunder to be performed and complied with from and after
the Effective Date.
6.Assumption of Contracts, Permits, Records, Plans, Warranties, and Intangible
Personal Property. Assignee does hereby accept the assignment of the
above-described Intangibles subject to the terms and conditions herein
contained, and does hereby assume as of the date hereof and become responsible
for and agree to perform, discharge, fulfill and observe all obligations,
covenants, conditions and provisions first accruing from and after the date
hereof with respect to the Intangibles.
7.Miscellaneous. This Agreement shall inure to the benefit of and be binding
upon Assignor and Assignee and their respective successors and assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original and together which shall constitute one and the same
Agreement.
[Remainder of the page intentionally left blank; signature pages follow]


H-2
EAST\148676904.7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Agreement as of the ___ day of ________________, 2017, which instrument is
effective this date.
ASSIGNOR:


[IRET ENTITY]


By:                         
Name:                         
Title:                         






ASSIGNEE:


______________________________________


By:                         
Name:                         
Title:                         








H-3
EAST\148676904.7

--------------------------------------------------------------------------------







EXHIBIT A


Legal Description






H-4
EAST\148676904.7

--------------------------------------------------------------------------------







EXHIBIT B


Leases


H-5
EAST\148676904.7

--------------------------------------------------------------------------------







EXHIBIT C


Contracts










H-6
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT I
Form of Tenant Notices


To be agreed upon by Seller and Purchaser prior to expiration of the Due
Diligence Period


I-1
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT J
Form of Tenant Estoppel Certificate
________________ ____, 2017
TO:


Harrison Street Real Estate, LLC
[ADDRESS]


IRET Properties, a North Dakota Limited Partnership
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Anne Olson
        
RE:
___________________________

___________________________
(“Property”)


To Whom It May Concern:


Reference is made to that certain Lease between Landlord, and the undersigned,
as Tenant, together with all amendments thereto (collectively, the “Lease”),
demising the Premises. Capitalized terms such as Lease, Landlord, Tenant, and
Premises are defined in the Schedule(s) attached hereto and made a part hereof,
and capitalized terms not defined herein shall have the meaning ascribed in the
Lease. Tenant hereby represents to the Benefited Parties (as herein defined)
that the following statements are true and correct as of the date hereof:


1.Schedule(s) includes a true and correct description of the Lease, including
the date of the Lease and a list of all amendments to the Lease with their
respective dates.


2.The Lease has been properly executed by Tenant, is in full force and effect
and has not been amended, modified, supplemented or superseded except as
indicated in Schedule(s). The Lease is the entire agreement between Landlord (or
any affiliated party) and Tenant (or any affiliated party) pertaining to the
Premises.


3.To the knowledge of the undersigned, Landlord is not in default in the
performance of the terms and provisions of the Lease, nor does any state of
facts or condition exist which, with the giving of notice or the passage of
time, or both, would result in such a default. All improvements to be
constructed in the Premises by Landlord have been completed to the satisfaction
of Tenant and accepted by Tenant and any improvement allowance to be paid or
provided by Landlord has been paid in full.




2
[Building] – [Tenant]
4813-6750-1647\4
EAST\148676904.7

--------------------------------------------------------------------------------





4.To the knowledge of the undersigned, there currently is no defense, offset,
lien, claim or counterclaim by or in favor of Tenant against Landlord under the
Lease or against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not currently contesting any such obligations, rentals or charges.
All obligations of Landlord under the Lease have been performed. There are no
pending free periods of rent, tenant improvements, contributions or other
concessions granted to Tenant. There are no unpaid rent concessions or other
sums to Tenant under the terms of the Lease.


5.Tenant is not in any respect in default in the performance of the terms and
provisions of the Lease nor does any state of facts or condition exist which,
with the giving of notice or the passage of time, or both, would result in such
a default.


6.No Rent, other than for the current month, has been paid in advance, except as
otherwise expressly provided in the Lease. The Tenant has accepted possession of
and now occupies the Premises.


7.Tenant has no option or right to purchase the property of which the Premises
are a part, or any part thereof except as identified in the Schedule(s).


8.Tenant has no rights of first offer or rights of first refusal to lease
additional space in the property of which the Premises are a part except as
identified in the Schedule(s).


9.Tenant has not assigned, sublet, or transferred its interest in the Lease
and/or the Premises, or any part thereof except as follows (if none, so state):
[NONE.]


10.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as described in the Schedule(s).


11.Tenant is not insolvent and is able to pay its debts as they mature. Tenant
has not filed, and is not currently the subject of any filing, voluntary or
involuntary, for bankruptcy or reorganization under any applicable bankruptcy or
creditors rights laws.


12.The undersigned represents and warrants that it is authorized to execute this
Estoppel Certificate and it is binding upon the Tenant and Guarantor, if any.


13.The Guaranty, if any, has been properly executed by Guarantor and is in full
force and effect. Guarantor has no defense or counterclaim by or in favor of
Guarantor against Landlord.




[Signature Page Follows]


3
[Building] – [Tenant]
4813-6750-1647\4
EAST\148676904.7

--------------------------------------------------------------------------------





The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes hereof, the term “Benefited Parties” means the addressees of this
letter together with its/their successors, assigns and lenders.


THIS DOCUMENT MUST BE DATED WHEN SIGNED AND ALL BLANK LINES MUST BE COMPLETED.




DATED this ______ day of ___________________, 2017.




Very truly yours,


TENANT AS DEFINED IN THE SCHEDULE(S):


                    


By:________________________________
                    
Name:______________________________


Title:_______________________________
1)    


4
[Building] – [Tenant]
4813-6750-1647\4
EAST\148676904.7

--------------------------------------------------------------------------------





GUARANTOR:


                    


By:________________________________
                    
Name:______________________________


Title:_______________________________




5
[Building] – [Tenant]
4813-6750-1647\4
EAST\148676904.7

--------------------------------------------------------------------------------






SCHEDULE 1




1.1
Lease: ___________________ dated as of ___________



1.2
Amendment(s): _______________________



1.3
Landlord: __________________________



1.4
Tenant: ____________________________



1.5
Premises: _______________________________ (including the rentable square
footage)



1.6
Security Deposit. Tenant has paid to Landlord a security deposit in the amount
of $________________. Landlord has no obligation to segregate the Security
Deposit or pay interest thereon.



1.7
Term. The Term of the Lease commenced on _______________, and expires on
_______________________, subject Tenant’s right to extend the Term as follows:
_______________ (if none, so state).



1.8
Rent, Operating Costs. The Base Rent presently payable under the Lease is
$_____________ per month. The amount of Tenant's Proportionate Share of
Operating Costs presently payable under the Lease is $_____________ per month.
All Rent payable on the part of the undersigned has been paid through and
including _______________.



1.9
Guaranty (if none, so state): _____________________________



1.10
Options/Right to Purchase the Property (if none, so state):
_____________________



1.11
Rights of First Offer or First Refusal for Additional Leasehold Space (if none,
so state): _____________________



1.12
Tenant’s Proportionate Share of Operating Costs. Tenant’s Proportionate Share of
Operating Costs is _____%.

















J-6
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT K
Form of Ground Lease Estoppel Certificate
GROUND LEASE ESTOPPEL CERTIFICATE
________________ ____, 2017
TO:


Harrison Street Real Estate, LLC (and its affiliates, “HSRE”)
444 West Lake Street, Suite 2100
Chicago, Illinois 60606
Attn: Mark Burkemper


IRET Properties, a North Dakota Limited Partnership
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Anne Olson
        
RE:
___________________________

___________________________


To Whom It May Concern:


Reference is made to that certain Ground Lease between Lessee, and the
undersigned, as Lessor, together with all amendments thereto (collectively, the
“Ground Lease”). The real property (the “Property”) which is the subject of the
Ground Lease is described in Schedule 1 attached hereto and made a part hereof.
Capitalized terms such as Ground Lease, Lessor, and Lessee are defined in
Schedule 1, and capitalized terms not defined herein shall have the meaning
ascribed in the Ground Lease. Lessee hereby represents to the Benefitted Parties
(as defined below) that the following statements are true and correct as of the
date hereof:


1.Schedule 1 includes a true and correct description of the Ground Lease and a
list of all amendments to the Ground Lease, and attached hereto as Exhibit A is
a true, correct and complete copy of the Ground Lease and all amendments.


2.The Ground Lease has been properly executed by Lessor, is in full force and
effect and has not been amended, modified, supplemented or superseded except as
indicated in Schedule 1 and shown in Exhibit A. The Ground Lease is the entire
agreement between Lessor (or any affiliated party) and Lessee (or any affiliated
party) pertaining to the Premises.


3.Lessee is not in default in the performance of the terms and provisions of the
Ground Lease, nor does any state of facts or condition exist which, with the
giving of notice or the passage of time, or both, would result in such a
default.




K-1
EAST\148676904.7

--------------------------------------------------------------------------------





4.There currently is no defense, offset, lien, claim or counterclaim by or in
favor of Lessor against Lessee under the Ground Lease or against the obligations
of Lessor under the Ground Lease.


5.All obligations of Lessor under the Ground Lease have been performed. Lessor
is not in any respect in default in the performance of the terms and provisions
of the Ground Lease nor does any state of facts or condition exist which, with
the giving of notice or the passage of time, or both, would result in such a
default.


6.[Other than the annual base rent, no amounts are payable as rent to Lessor.]


7.Lessor has not received any written notice of any present violation of any
federal, state, county or municipal laws, regulations, ordinances, orders, or
directives relating to use, operation or condition of the Property that remains
uncured.


8.Lessor has no current right to terminate the Ground Lease based on any acts or
omissions of Lessee as of the date hereof.


9.Lessor hereby consents to the transfer of Lessee’s interest under the Ground
Lease to HSRE and has waived any rights of first refusal, purchase options or
rights of first offer with respect to such transfer (if any).


10.The undersigned represents and warrants that it is authorized to execute this
Estoppel Certificate and it is binding upon the Lessor.


[Signature Page to Follow]


K-2
EAST\148676904.7

--------------------------------------------------------------------------------





The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon. For purposes hereof, the term "Benefited
Parties" means the addressees of this letter, their investors and affiliates
together with its/their successors, assigns, lenders and title insurance
companies.




DATED this ______ day of ___________________, 2017.




Very truly yours,


LESSOR:


______________________________


By:________________________________
Name:______________________________
Title:_______________________________


K-3
EAST\148676904.7

--------------------------------------------------------------------------------









K-4
EAST\148676904.7

--------------------------------------------------------------------------------






SCHEDULE 1






1.13
Ground Lease: ___________________ dated as of ___________



1.14
Amendment(s):                         



1.15
Lessor:                         



1.16
Lessee:                         



1.17
Legal Description of Property:                         



1.18
Term. The Term of the Ground Lease commenced on _______________, and expires on
_______________________, subject Lessee’s right to extend the Term as follows:
_______________ (if none, so state).



1.19
Rent. The Rent presently payable under the Ground Lease is $____________ per
month. All Rent payable on the part of the Lessee has been paid through and
including _______________.



1.20
Security Deposit: (if none, so state): ___________________



1.21
Options/Right to Purchase the Property (if none, so state): ___________________



1.22
Rights of First Offer or First Refusal (if none, so state): ___________________







K-5
EAST\148676904.7

--------------------------------------------------------------------------------






EXHIBIT L-1
Requested CC&R Estoppels
Edina 6545 France SMC I
1. Amended and Restated Declaration of Reciprocal Easements and Covenants, dated
August 5, 2014, recorded September 4, 2014 as Document No. T05197278; and the
Declaration of Reciprocal Easements and Covenants, recorded October 16, 2002 as
Document No. 3616233;

2. Declaration, and the terms, conditions, covenants, restrictions and
obligations set forth therein, dated May 30, 2014, recorded June 11, 2014 as
Document No. T05176793.


Edina 6363 France Medical
1. Declaration of Easements and Covenants, and the terms, conditions, covenants,
restrictions, easements and obligations set forth therein, dated February 28,
1989, recorded March 15, 1989 as Document No. 2000007, and as affected by the
Supplement and Amendment to Declaration of Easements and Covenants dated May 1,
1990, recorded July 16, 1990 as Document No. 2110251, and also the Second
Supplement and Amendment to Declaration of Easements and Covenants dated April
12, 2016, recorded April 19, 2016 as Document o. T05340942;

2. Declaration of Easements and Covenants, and the terms, conditions, covenants,
restrictions, easements and obligations set forth therein, dated June 29, 2001,
recorded September 24, 2001 as Document No. 3435498, and as affected by the
Amendment to Declaration of Easements and Covenants dated July 2, 2010, recorded
August 3, 2010 as Document No. T4775649, and also the Second Amendment to
Declaration of Easements and Covenants dated April 12, 2016, recorded April 19,
2016 as Document No. T05340941.


Edina 6525 France SMC II
1. Declaration, and the terms, conditions, covenants, restrictions and
obligations set forth therein,
dated May 30, 2014, recorded June 11, 2014 as Document No. T05176793; 2.
Declaration, and the terms, conditions, covenants, restrictions and obligations
set forth therein,
dated October 16, 2002, recorded January 21, 2003 as Document No. 3668160.
Edina 6565 France SMC III
1. Declaration, and the terms, conditions, covenants, restrictions and
obligations set forth therein,
dated May 30, 2014, recorded June 11, 2014 as Document No. T05176793.


Edina 6405 France Medical
1. Tunnel Agreement dated December 16, 1976, recorded December 22, 1976, as
Document No. 1203328, by and between Dayton Development Company, a Minnesota
corporation, and Fairview Community Hospitals, a Minnesota non-profit
corporation;



L-1
EAST\148676904.7

--------------------------------------------------------------------------------






2. Assignment of Parking Revenues dated December 13, 2001, recorded January 3,
2002, as Document No. 3480640, by France Avenue Medical Building LLP, a
Minnesota limited liability partnership, for the benefit of Teachers Insurance
and Annuity Association of America, a New York corporation;

3. Declaration dated February 10, 2006, recorded February 14, 2006, as Document
No. 4226059;


4. Declaration of Easements and Covenants dated June 29, 2001, recorded
September 24, 2001, as Document No. 3435498. Amended by Amendment to Declaration
of Easements and Covenants dated July 2, 2010, recorded August 3, 2010, as
Document No. T4775649. Further amended by Second Amendment to Declaration of
Easements and Covenants dated April 12, 2016, recorded April 19, 2016, as
Document No. T05340941.


Edina 6517 Drew Avenue South
Minneapolis 701 25th Ave Med
1. Easement Agreement – Doc. 4923704; 2. Parking Easement Agreement – Doc.
5744650.


Burnsville 303 Nicollet Med
1. Declaration – Doc. 76207 (First Amendment to Declaration – Doc. 137231, Memo
of Second Amendment to Declaration – Doc. 250655, Amended and Restated
Declaration – Doc. 597871;

2. Memo of Restrictive Covenants – Doc. 179498 (Amendment to Memo of Restrictive
Covenants – Doc. 198596, Amended and Restated Restrictive Covenants – Doc.
419428);

3. Parking Agreement – Doc. 179500 (Amendment – Doc. 198597, Second Amendment –
Doc. 237321, Third Amendment – Doc. 244187, Fourth Amendment – Doc. 321188,
Fifth Amendment – Doc. 416403, Sixth Amendment – Doc. 624034);

4. Pedestrian Link Reciprocal Easement and Operating Agreement – Doc. 198594
(First Amendment – Doc. 244186, Second Amendment – Doc. 251108, Third Amendment
– Doc. 416404).


Burnsville 305 Nicollet Med
1. Declaration – Doc. 76207 (First Amendment to Declaration – Doc. 137231, Memo
of Second Amendment to Declaration – Doc. 250655, Amended and Restated
Declaration – Doc. 597871);


2. Parking Agreement – Doc. 179500 (Amendment – Doc. 198597, Second Amendment –
Doc. 237321, Third Amendment – Doc. 244187, Fourth Amendment – Doc. 321188,
Fifth Amendment – Doc. 416403, Sixth Amendment – Doc. 624034);




L-2
EAST\148676904.7

--------------------------------------------------------------------------------





3. Pedestrian Link Reciprocal Easement and Operating Agreement – Doc. 198594
(First Amendment – Doc. 244186, Second Amendment – Doc. 251108, Third Amendment
– Doc. 416404);


4. Memo of Restrictive Covenants, Option and Special Conditions – Doc. 244190
(Amendment to Restrictive Covenants, Option and Special Conditions – Doc.
419925).


Pavilion I
1. Parking Easement Agreement – Doc. 731535.


PrairieCare Medical
1. Tunnel Easement Agreement dated September 20, 1988, recorded November 9, 1988
as Document Number 1972869;

2. Declaration for Common Interest Community No. 1848, IRET-Chicago Avenue
Medical Condominium dated December 28, 2009, recorded December 29, 2009 as
Document Number T4716754;

3. Restrictions Agreement dated September 20, 1988, recorded November 9, 1988 as
Document Number 1972873.


2828 Midtown Medical
1. Tunnel Easement Agreement dated September 20, 1988, recorded November 9, 1988
as Document Number 1972869;

2. Declaration for Common Interest Community No. 1848, IRET-Chicago Avenue
Medical Condominium dated December 28, 2009, recorded December 29, 2009 as
Document Number T4716754 ;

3. Restrictions Agreement dated September 20, 1988, recorded November 9, 1988 as
Document Number 1972873.


2800 Medical Building
1. Tunnel Easement Agreement dated September 20, 1988, recorded November 9, 1988
as Document Number 1972869;

2. Declaration for Common Interest Community No. 1848, IRET-Chicago Avenue
Medical Condominium dated December 28, 2009, recorded December 29, 2009 as
Document Number T4716754 ;




L-3
EAST\148676904.7

--------------------------------------------------------------------------------





3. Restrictions Agreement dated September 20, 1988, recorded November 9, 1988 as
Document Number 1972873.


Ritchie Medical Plaza
1. Condominium Number 290 Sherman Street Medical Condominium Declaration for
Condominium dated August 16, 1993, recorded December 2, 1993 as Document Number
1036884; as amended by First Amendment to Sherman Street Medical Condominium
Declaration for Condominium dated December 18, 2003 and recorded May 24, 2004 as
Document Number 1818313;

2. Declaration of Skyway and Tunnel Easements dated August 16, 1993, recorded
October 27, 1993 as Document Number 1032578.


Gardenview Medical Building
1. Declaration of Common Interest Community No. 385, Garden View Medical
Building Condominium recorded December 30, 1999 as Document No. 1587038.
Lakeside Medical Plaza
1. Declaration of Covenants, Conditions and Restrictions dated December 12, 1994
and filed December 13, 1994, in Miscellaneous Book 1136, Page 1 in the Office of
the Register of Deeds Douglas County, Nebraska, as amended by Amendment No. 1 to
Declaration dated July 18, 1996 and filed July 22, 1996 in Miscellaneous Book
1182, Page 617; Amendment No. 2 to Declaration dated June 30, 1997 and filed
October 7, 1997 in Miscellaneous Book 1224, Page 508; and Amendment No. 3 to
Declaration dated July 13, 2000 and filed December 13, 2000 in Miscellaneous
Book 1361, Page 599; 2. Declaration of Restrictions and Grant of Easements dated
January 4, 2000 and filed January 12, 2000 in Miscellaneous Book 1323, Page 259
in the Office of the Register of Deeds Douglas County, Nebraska.


Denfeld Clinic
1. Reciprocal Access Easement Agreement dated September 29, 2015, recorded
October 26, 2015 as Document No. 963867 in the Office of the Registrar of Titles
and as Document No. 1272573 in the Office of the County Recorder.


Wells Clinic
1. Access Easement dated October 27, 1998, recorded November 10, 1998 as
Document Number 734817.


St. Michael Clinic
1. Subdivision and Planned Unit Development Agreement, dated July 30, 2004,
recorded July 22, 2004, as Document No. A919753; as amended by Resolution No.
01-10-06-05 Approving an


L-4
EAST\148676904.7

--------------------------------------------------------------------------------





Amendment to the Town Center Development Standards, recorded June 12, 2006, as
Document No. A1013432;

2. Declaration of Covenants, Conditions, Restrictions and Easements dated July
5, 2006, recorded July 27, 2006, as Document No. A1019004.


High Pointe Health Campus
1. Declaration of Protective Covenants, dated December 1, 1997, recorded
December 31, 1997, as Doc. No. 1065503;


2. Easement Agreement, dated December 10, 1997, recorded December 31, 1997, as
Doc. No. 1065505; 3.East Metro Healthcare Center Cooperation Agreement, between
LaSalle Construction Company, and East Metro Specialists LLC, dated December 2,
1997, recorded December 31, 1997, as Doc. No. 1065506; as affected by Memorandum
of Cooperation Agreement, dated December 10, 1997, recorded December 31, 1997,
as Doc. No. 1065507.


Billings 2300 Grant Rd
1. Covenants, Conditions and Restrictions recorded May 3, 1983, in Book/Roll
1247, Page 406,
under Document #1263548, Amendment to said Covenants recorded July, 13, 1983,
Book/Roll 1250, Page 190, under Document #1272299. Amendment to said Covenants
recorded December 6, 1983, Book/Roll 1255, Page 3377, under Document #1288933.
Amendment to said Covenants recorded July 16, 1984, Book/Roll 1264, Page 1066,
under Document #1315860. Amendment to said Covenants recorded December 12, 1985,
Book/Roll 1284, Page 2066, under Document #1375127. Amendment to said Covenants
recorded December 31, 1987, Book/Roll 1316, Page 810, under Document #1468908.
Amendment to said Covenants recorded December 31, 1987, Book/Roll 1316, Page
2996, under Document #1468966. Amendment to said Covenants recorded June 17,
1988, Book/Roll 1323, Page 125, under Document #1488076. Amendment to said
Covenants recorded August 24, 1988, Book/Roll 1325, Page 4078, under Document
#1495658. Amendment to said Covenants recorded October 6, 1988, Book/Roll 1327,
Page 1895, under Document #1500128. Amendment to said Covenants recorded October
17, 1988, Book/Roll 1327, Page 3523, under Document #1500956. Amendment to said
Covenants recorded November 26, 1991, Book/Roll 1367, Page 3520 under Document
#1615675. Amendment to said Covenants recorded February 25, 1999, under Document
#3040319. Amendment to said Covenants recorded February 25, 1999, under Document
#3040320. Amendment to said Covenants recorded March 10, 1999, under Document
#3041940. Amendment to said Covenants recorded August 18, 2000, under Document
#3100015. Amendment to said Covenants recorded August 2, 2012, under Document
#3632814; 2. Covenants, Conditions and Restrictions recorded October 16, 1985,
in Book/Roll 1281, Page 4936, under Document #1368725.


Missoula 3050 Great Northern


L-5
EAST\148676904.7

--------------------------------------------------------------------------------





1. Covenants, Conditions and Restrictions recorded in Book 334 of Micro Records,
Page 2053, as amended by Amendment to said Covenants recorded in Book 364 of
Micro Records, Page 1369. Amendment to said Covenants recorded in Book 494 of
Micro Records, Page 1111.






L-6
EAST\148676904.7

--------------------------------------------------------------------------------






Exhibit L-2
Material Campus Declaration Estoppels


2800 Medical, and 2828 Medical:
•
Declaration for Common Interest Community No. 1848, IRET-Chicago Avenue Medical
Condominium recorded December 29, 2009 as Document No. T4716754* 



Gardenview:
•
Declaration of Common Interest Community No. 385, Garden View Medical Building
Condominium recorded December 30, 1999 as Document No. 1587038* 



Lakeside Medical Plaza:
•
Declaration of Covenants, Conditions and Restrictions by and between THC, Inc.,
a Nebraska nonprofit corporation, and Lakeside Hills Association, Inc., a
Nebraska nonprofit corporation, dated December 12, 1994 – recorded December 13,
1994 in Miscellaneous Book 1136, Page 1 in the Office of the Register of Deeds
Douglas County, Nebraska, as amended

 
Edina 6363, Edina 6405:
•
Declaration of Easements and Covenants dated June 29, 2001, recorded September
24, 2001, as Document No. 3435498, as amended

•
Declaration of Easements and Covenants dated February 28, 1989, as amended;



Burnsville 303 and Burnsville 305:
•
Amended and Restated Declaration – Doc. No. 597871

•
Memorandum of Restrictive Covenants, Option and Special Conditions – Doc. No.
179498, as amended

•
Memorandum of Restrictive Covenants, Option and Special Conditions – Doc. No.
244190, as amended



Ritchie Medical Plaza
•
Declaration of Covenants and Easements dated August 16, 1993

•
Declaration for Condominium dated August 16, 1993, as amended* 





* Estoppels with respect to condominium declarations to be in form and substance
reasonably acceptable to Purchaser




L-1
EAST\148676904.7

--------------------------------------------------------------------------------






Exhibit M
Form of CC&R Estoppel


Date: ______ ___, 2017
TO:     
Harrison Street Real Estate
444 West Lake Street, Suite 900
Chicago, Illinois




RE:
<DOCUMENT NAME> dated <DATE>, recorded <DATE> as Document Number <NUMBER> (the
“Declaration”)



Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Declaration.


The undersigned, as <NAME OF DECLARANT> (the “Certifying Party”) hereby
certifies, as of the date hereof, to Harrison Street Real Estate (“Buyer”), with
respect to the purchase of the property commonly known as <PROPERTY ADDRESS>
(the “Property”), as follows:


1.
that the Declaration is unmodified and in force and effect;

2.
that there is no currently-existing default under the Declaration by the
Property owner in the payment of any sum of money owing to the Certifying Party,
and, to the Certifying Party’s actual knowledge, there is no currently-existing
default by the Property owner under the Declaration, and, to the Certifying
Party’s actual knowledge, no other event has occurred which with the giving of
notice by the Certifying Party or the passage of time, or both, would become a
default under the Declaration;

3.
that the amount paid in 2016 was $_______________ and the amount assessed for
2017 is $_______________;

4.
that the Certifying Party has not performed or caused to be performed, and is
not currently performing or causing to be performed, any maintenance or other
work or service not in the normal course of operation, the cost of which the
Certifying Party is or will be entitled to charge in whole or in part to the
Property owner which has not yet been charged to such Property owner; and

5.
that there are no set-offs, defenses or counterclaims currently being asserted
or otherwise known by the Certifying Party against enforcement of any
obligations under the Declaration which are to be performed by the Certifying
Party.

The Certifying Party acknowledges and agrees that the statements set forth
herein shall be binding, and may be relied upon by and shall inure to the
benefit of Buyer or its designee or assigns.




[Signature page follows]




M-1
EAST\148676904.7

--------------------------------------------------------------------------------






Exhibit N


Due Diligence Materials
 
 
 
 
 
#
Item / Task
1
Environmental - Phase I report
2
Property Condition Reports
 
 
#
Item / Task
1
Site Plan & Floor Plans
2
Personal Property Inventory
3
Governmental Notices
4
Notice of any Litigation, Liens & Threatened Claims
5
Maintenance Log
6
Existing Property Brochures
7
Operating Licenses
8
Service Contracts
9
All Warranties (roof, mechanicals, elevator, generator etc., including
underlying manufacturer warranties)
10
Equipment Leases
11
Utilities Will-Serve Letters
12
Accounts Receivable & Payable
13
Resident/Tenant Security Deposits
14
Safety Programs
15
Evacuation Plans
16
Certificate of Occupancy
 
 
#
Item / Task
1
Current Year Operating Budget
2
Current Rent Roll
3
Y-T-D Income Statement
4
Historical Income Statement
5
Occupancy History
6
Capital Expenditure Projections
7
Historical Capital Expenditures
8
Lease Correspondence
9
Leasing Activity Reports / Lease-up Schedule
10
Staffing Plan/Payroll Schedule



N-1
EAST\148676904.7

--------------------------------------------------------------------------------





11
Current Tax Bill & Personal Property Taxes
12
Historical Tax Bills
13
List of RE Tax special assessments
14
List of Applicable Franchise Taxes
15
Schedule of all tenant improvements being amortized and reimbursed by tenants,
including interest
 
 
#
Item/ Task
1
Renderings, Site Plans, and Floor Plans
2
Existing Entitlements
3
Plans & Specifications
4
Building Permits & Licenses
5
General Contractor Agreements
6
Architectural Agreements
7
Bonding Information
 
 
#
Item / Task
1
Tenant Leases & Sub-Leases
2
Tenant Estoppels
3
Ground Leases
4
Title Documents
5
Surveys
6
Condominium Association Documents
7
Notices of building, zoning, health, fire etc., code violations and corrective
plan
 
 
#
Item / Task
1
Property Insurance Policies
2
Tenant Insurance Policies











N-2
EAST\148676904.7

--------------------------------------------------------------------------------






Schedule 7.1.2


        
Ground Leases




To be delivered by Seller within 5 business days of the Effective Date


Schedule 7.1.2-1
EAST\148676904.7

--------------------------------------------------------------------------------





Schedule 7.1.3


Leases




To be delivered by Seller within 5 business days of the Effective Date




--------------------------------------------------------------------------------






Schedule 7.1.4


Contracts


To be delivered by Seller within 5 business days of the Effective Date


Schedule 7.1.4-1
EAST\148676904.7

--------------------------------------------------------------------------------






Schedule 7.1.5


ROFOs, ROFRs, Purchase Options






Schedule 7.1.5-1
EAST\148676904.7

--------------------------------------------------------------------------------





Ground Leases
Property
Description
Lessor
Lessor Options
Edina 6363
Ground Lease
Fairview Health Services
Right of First Refusal: Lessor shall have the right to purchase the leasehold
estate of Lessee created hereby for the same price and on the same terms and
conditions as contained in the purchase agreement. Lessor shall have until
fifteen (15) days from Lessor's receipt of a copy of the purchase agreement in
which to notify Lessee of its election to purchase.
Edina 6405
Air Rights Lease
Fairview Health Services
Right of First Negotiation: If Lessee desires to sell the Leasehold Interest,
Lessee shall promptly notify Lessor in writing of the price at which Lessee is
willing to sell the Leasehold Interest. Lessor and Lessee shall have 30 days
thereafter to negotiate a sale and purchase of the Leasehold Interest. If Lessor
does not elect to purchase the Leasehold Interest, Lessee shall have nine (9)
months thereafter to sell the Leasehold Interest for not less than 95% of the
proposed purchase price. 

Purchase Option: In 2021 and every 10 years thereafter, Lessor may purchase the
Leasehold Interest by giving Lessee at least twelve (12) months' prior written
notice. The purchase price shall be the fair market value of the Leasehold
Interest as of the later of the date Lessor exercises its option to purchase or
the date twelve (12) months prior to the closing date.
Tenant Rights
Property
Description
Tenant
Tenant Options
High Pointe
Lease Agreement
Twin Cities Orthopedics, P.A.
Tenant has the right of first offer to purchase the property pursuant to Section
9 of the First Amendment to Lease Agreement
St. Michael
Lease Agreement
Allina Health System
Pursuant to Section 34 of the Lease, Tenant shall have the option to purchase
the Premises at the end of the Initial Term of the Lease and at the end of each
Renewal Term of the Lease
Airport Medical
Lease Agreement
Park Nicollet Health Services
Pursuant to Section 36 of the Lease, prior to Landlord entering into any binding
agreement (other than a Mortgage) to sell, convey, or otherwise transfer
Landlord’s interest in the Premises with a third party, Landlord will give
Tenant written notice. Tenant shall have 30 days to exercise its right to
acquire Landlord’s interest in the Premises
Declarant Rights 
Property
Description
Declarant
Declarant Options
Gardenview
CIC Declaration
Children's Health Clinic and Allina Health System
Declarants have the right of first refusal to purchase on the same terms as any
bona fide offer
Burnsville 305 Nicollet Ave
CCR
Fairview Health Services
Pursuant to Section 3.3 Grantor has the right of first refusal to purchase on
the same terms as any bona fide offer
Burnsville 303 Nicollet Ave
CCR
Fairview Health Services
Pursuant to Section 3.3 Grantor has the right of first refusal to purchase on
the same terms as any bona fide offer





Schedule 7.1.5-2
EAST\148676904.7

--------------------------------------------------------------------------------






Schedule 9.3


Pending Capital Improvement Projects


None


Schedule 9.3-1
EAST\148676904.7